Prospectus May 25, 2007 Citicorp Mortgage Securities, Inc. (Depositor) CitiMortgage, Inc. (Sponsor) Citicorp Mortgage Securities Trust,Series 2007-4 (Issuing Entity) $564,481,772 (approximate) Senior and Subordinated REMIC Pass-Through Certificates The certificates are backed by pools of residential first-mortgage loans. The certificates represent obligations of the Issuing Entity only, and do not represent obligations of or interests in the Depositor, the Sponsor, or any of their affiliates. Principal and interest on the certificates will be distributed monthly, beginning June 25, 2007. Class IA-11 will benefit from a yield maintenance agreement with Bear Stearns Financial Products Inc. The Underwriter has committed to purchase all of the offered certificates (other than the ratio-stripped IO class certificates) from the Depositor. The purchase price for the certificates purchased by the Underwriter will be set by the Underwriter or negotiated by the purchaser and the Underwriter at the time of sale. Total proceeds to the Depositor for the certificates purchased by the Underwriter will be approximately $562,345,325, plus accrued interest from May 1, 2007 to the closing date. The remaining offered certificates will be transferred by the Depositor to the Sponsor as partial consideration for the purchase of the mortgage loans. The Sponsor does not intend to list any of the certificates on a national securities exchange or the Nasdaq Stock Market. You should read “General risk factors” beginning on page 52 and “Series risk factors” beginning on page 12 before you purchase any certificates. Citi (Underwriter) The certificates are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the certificates or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. 1 How to read this prospectus This prospectus consists of a prospectus supplement followed by a core prospectus. The core prospectus gives general background information that applies to all series of certificates. The supplement gives specific information about this series of certificates. You should note that some features described in the core prospectus may not apply to this series of certificates. You should carefully read both the core prospectus and the supplement before investing. In deciding whether to purchase certificates, you should rely solely on the information in this prospectus. We have not authorized anyone to give you different information about the certificates. Contents PROSPECTUS SUPPLEMENT 3 Summary 3 Series risk factors 13 The mortgage loans 13 Allocations and distributions 14 Weighted average lives and yields to maturity 27 Static pool information 40 Non-affiliated originators 40 Possible special servicer 40 Additional ERISA considerations 40 Legal investment 41 Federal income tax consequences 41 Legal proceedings 43 Plan of distribution 43 Legal opinions 44 Additional SEC filings 44 Appendix—Detailed description of the mortgage loans 45 CORE PROSPECTUS 51 Summary 51 General risk factors 52 Series structure 55 Subordination 61 Allocations 63 Distributions 67 Adjustments to class balances 72 Realized losses 73 Loss recoveries 74 Voting rights 74 Composite and component classes 75 Multiple pool series 75 Cross-collateralization 75 Clean-up call 82 Sensitivity of certificates to prepayments 82 Yield to maturity 84 CitiMortgage’s securitization programs 86 Static pool information 87 The mortgage loans 87 Insurance and other credit support 91 Mortgage documents 93 The Depositor and other affiliates of CitiMortgage 93 Mortgage loan underwriting 94 Servicing 97 The Trust 104 Book-entry and physical certificates 107 European purchasers 108 ERISA considerations 110 Legal investment considerations 112 Taxation of certificate holders 113 Taxation of the Trust 121 Legal aspects of mortgage loans 123 Use of proceeds 132 Additional information 133 INDEX 134 2 PROSPECTUS SUPPLEMENT Summary Offered certificates Class Principal balance at cut-off date, ± up to 5% Annual Interest rate Special features Expected rating Fitch/Moody’s/S&P Subordinated to IA-1 $100,000,000 5.75% Group I AAA/Aaa/ – N/A IA-2 4,166,667 (notional)(1) 6% Group I, IO AAA/Aaa/ – N/A IA-3 10,964,000 6% Group I AAA/Aaa/ – N/A IA-4 27,300,000 6% Group I, NAS AAA/Aaa/ – N/A IA-5 85,000,000 6% Group I, super senior AAA/Aaa/ – N/A IA-6 2,629,000 6% Group I, super senior support AAA/Aa1/ – N/A IA-7 75,547,000 6% Group I, PAC AAA/Aaa/ – N/A IA-8 11,825,000 6% Group I, PAC, super senior AAA/Aaa/ – N/A IA-9 2,871,000 6% Group I, NAS, super senior support AAA/Aa1/ – N/A IA-10 49,957,000 (notional)(2) (3) Group I, inverse LIBOR, IO AAA/Aaa/ – N/A IA-11 49,957,000 (3) Group I, LIBOR, yield protected, TAC, accrual directed, super senior AAA/Aaa/AAA N/A IA-12 100,000 6% Group I, accrual, accrual directed AAA/Aaa/ – N/A IA-13 25,000 6% Group I, accrual AAA/Aaa/ – N/A IA-14 100,000,000 6% Group I AAA/Aaa/ – N/A IA-15 34,805,000 6% Group I, NAS, super senior AAA/Aaa/ – N/A IA-16 1,443,000 6% Group I, NAS, super senior support AAA/Aa1/ – N/A IA-IO 419,244,485 (notional)(4) Variable (5) Group I, ratio-stripped IO AAA/Aaa/ – N/A IIA-1 31,519,000 5.5% Group II AAA/Aaa/ – N/A IIA-IO 29,398,245 (notional)(4) Variable (5) Group II, ratio-stripped IO AAA/Aaa/ – N/A IIIA-1 13,249,000 5.5% Group III AAA/Aaa/ – N/A IIIA-IO 13,658,843 (notional)(4) Variable (5) Group III, ratio-stripped IO AAA/Aaa/ – N/A A-PO 3,340,772 0% Composite,ratio-stripped PO (6) AAA/Aaa/ – N/A 3 Class Principal balance at cut-off date, ± up to 5% Annual Interest rate Special features Expected rating Fitch/Moody’s/S&P Subordinated to B-1 9,082,000 Blended (7) Composite (6) AA/ – /— A B-2 3,122,000 Blended (7) Composite (6) A/ – /— A, B-1 B-3 1,703,000 Blended (7) Composite (6) BBB/ – /— A, B-1, B-2 Certificates not offered by this prospectus Class Principal balance at cut-off date, ± up to 5% Annual Interest rate Special features Subordinated to B-4 $1,135,000 Blended (7) Composite (6) A, B-1, B-2, B-3 B-5 851,000 Blended (7) Composite (6) A, B-1, B-2, B-3, B-4 B-6 1,136,123 Blended (7) Composite (6) A, B-1, B-2, B-3, B-4, B-5 Residuals N/A N/A Residual N/A (1) The notional balance of class IA-2 on any distribution day will equal 1/24th of the principal balance of class IA-1 on that distribution day. (2) The notional balance of class IA-10 on any distribution day will equal the principal balance of class IA-11 on that distribution day. (3) The annual interest rates for the first LIBOR accrual period of May 25, 2007 through June 24, 2007, the formulas for the annual interest rates for subsequent LIBOR accrual periods, and the maximum and minimum annual interest rates for each LIBOR and inverse LIBOR class are as follows: Annual interest rate Class LIBOR accrual period beginning date For first accrual period Formula for subsequent accrual periods Maximum Minimum IA-10 25th day of month 0.08% 5.4% – LIBOR 5.4% 0% IA-11 25th day of month 5.92% LIBOR + 0.6%* 6%* 0.6% * Class IA-11 will benefit from a yield maintenance agreement with the yield maintenance provider, Bear Stearns Financial Products Inc., that may provide additional payments to those holders for distribution days for which LIBOR is greater than 5.4%. See “Allocations and distributions — Yield maintenance” below. (4) After the first distribution day, each ratio-stripped IO class will have a notional balance on any distribution day equal to the aggregate scheduled principal balance of the premium loans of the related pool on the last day of the preceding month. (5) Each ratio-stripped IO class will accrue interest on its notional balance at an annual rate equal to the weighted average net loan rate of the premium loans in its related pool minus the target rate for that pool. The initial annual interest rates for the ratio-stripped IO classes are expected to be approximately: Class IA-IO 0.1465% Class IIA-IO 0.2205% Class IIIA-IO 0.2738% (6) Each composite class A-PO and B-1 through B-6 has at all times a principal balance equal to the sum of the principal balances of its group I, group II and group III component classes. The approximate initial principal balances of the component classes are: 4 Composite class Group I component class principal balance Group II component class principal balance Group III component class principal balance A-PO $3,233,300 $107,472 $0 B-1 8,341,742 521,680 218,578 B-2 2,867,531 179,331 75,138 B-3 1,564,191 97,822 40,986 B-4 1,042,488 65,196 27,316 B-5 781,636 48,882 20,481 B-6 1,043,520 65,260 27,343 (7) The “blended” interest rate for each class B composite class is based on annual interest rates of 6% on the principal balance of its group I component class, and 5.5% on the principal balance of its group II and group III component classes. The initial annual blended rate is expected to be approximately 5.9592%. Transaction participants Sponsor and servicer CitiMortgage, Inc., a New York corporation Depositor Citicorp Mortgage Securities, Inc., a Delaware corporation (CMSI) CitiMortgage and CMSI are located at 1000 Technology Drive O’Fallon, Missouri 63368-2240 (636) 261-1313 www.citimortgagembs.com Issuing entity Citicorp Mortgage Securities Trust, Series 2007-4 (the Trust). The Trust’s CIK code for its SEC filings is 0001397811. Underwriter Citigroup Global Markets Inc. (Citigroup Global Markets) for the offered certificates other than the ratio-stripped IO class certificates. The ratio-stripped IO class certificates will initially be transferred to the Sponsor as partial consideration for the purchase of the mortgage loans by CMSI, and may be sold by the Sponsor or held in its portfolio. Trustee U.S. Bank National Association Corporate Trust Services One Federal Street – 3rd floor Boston, Massachusetts 02110 Phone: (617) 603-6402 Fax: (617) 603-6637 Website: http://www.usbank.com/abs 5 The Trustee, a national banking association organized under the laws of the United States, is a wholly-owned subsidiary of U.S. Bancorp, the sixth largest bank holding company in the United States with total assets at March 31, 2007 exceeding $221 billion. The Trustee has acted as trustee of mortgage-backed securities since 1987. As of March 31, 2007, the Trustee (and its affiliate, U.S. Bank Trust National Association) was acting as trustee on approximately 1,009 issuances of prime residential mortgage-backed securities, with an outstanding aggregate principal balance of approximately $592,314,100,000. Paying agent, transfer agent and certificate registrar Citibank, N.A. Agency and Trust 388 Greenwich Street New York, New York 10013 Attn: Structured Finance Group Phone: (212) 816-5685 Fax: (212) 816-5527 Website: http://www.sf.citidirect.com More on the certificates Relative size of classes Class Approximate principal balance of class as percentage of principal balance of all classes at cut-off date (the class percentage) A B B-1 B-2 B-3 97.00% 3.00% 1.60% 0.55% 0.30% Ratings The rating agencies for the senior classes are Fitch and Moody’s, and for class IA-11 only, S&P; the rating agency for the offered subordinated classes is Fitch. The offered certificates will not be sold unless the rating agencies have rated the offered certificates as shown above. The ratings of class IA-11 do not address the likelihood that yield maintenance payments will be received. You should evaluate these ratings independently from similar ratings on other types of securities. A rating is not a recommendation to buy, sell or hold securities. A rating agency may revise or withdraw a rating at any time. Denominations $1,000 and any whole dollar amount above $1,000. Distribution days 25th day (or, if that is not a business day, the next business day) of each month, beginning June 25, 2007. 6 Servicing fee 0.25% per annum on the scheduled principal balance of the mortgage loans, to be paid from collections of interest on the mortgage loans. Distribution priorities After payment of the servicing fee to the servicer, payments on the mortgage loans will be distributed as principal and interest on the certificates first to the class A certificates, in accordance with the allocation described in “Allocations” and “Distributions” in the core prospectus and “Allocations and distributions” in this prospectus supplement. Any remainder will be distributed to the class B certificates in order of seniority. See “Subordination” in the core prospectus. Loss allocations Losses on the mortgage loans will generally be allocated to the most subordinated classes, in order of subordination. Once the principal balances of the subordinated classes have been reduced to zero, losses will generally be allocated to the senior classes (with some adjustments for any accrual classes) in proportion to their principal balances. See “Adjustments to class balances” in the core prospectus. Last distribution day Group I certificates Group II certificates Group III certificates Class A-PO Class B certificates May 25, 2037 May 25, 2022 May 25, 2037 May 25, 2037 May 25, 2037 Optional redemption (clean-up call) At any time that the principal balance of the mortgage loans is less than 10% of the scheduled principal balance of the mortgage loans as of the cut-off date, CMSI may repurchase all the mortgage loans for their unpaid principal balance plus accrued interest, and other property of the Trust for its appraised value after estimated liquidation expenses, less any unrecovered advances. Certificate holders would then receive a final distribution reducing the principal balance of their certificates to zero. Some certificates may receive less than their principal balance plus accrued interest if the appraised value of the other property, less estimated liquidation expenses, is less than the unpaid principal balance of the related mortgage loan. Loss limits There are no special hazard, fraud or bankruptcy loss limits. Prepayment model and prepayment rates assumed in structuring series 350% of the PSA prepayment model. “Mortgage related securities” under SMMEA Classes A and B-1 7 Record date For a distribution day, the close of business on ·for LIBOR and inverse LIBOR classes, the day preceding that distribution day, and ·for all other classes, the last business day of the calendar month preceding that distribution day. Accrual periods for LIBOR classes The LIBOR and inverse LIBOR classes accrue interest from the 25th day of each month preceding the related distribution day through the 24th day of the following month. For these classes, each accrual period will be considered to be 30 days, regardless of the actual number of days in the period. Closing date May 29, 2007 Conditions to closing The certificates offered by this prospectus will not be sold unless the certificates in classes B-4, B-5 and B-6 (none of which are offered by this prospectus) are sold on the closing date. Citigroup Global Markets (the Purchaser) has agreed to purchase the class B-4, B-5 and B-6 certificates on the closing date, subject to the satisfaction of customary closing conditions. Also see “Ratings” above. Federal taxes The Trust is not expected to be subject to federal income tax. See “Taxation of the Trust” in the core prospectus. Certificates will generally be taxed as if they were newly originated debt instruments. In particular, interest, original issue discount and market discount on a certificate will be ordinary income to the holder, and distributions of principal on a certificate will be a return of capital to the extent of the holder’s basis in the certificate. See “Taxation of certificate holders” in the core prospectus. Certain classes of certificates are issued with original issue discount or premium. See “Federal income tax consequences” in this prospectus supplement. Holders of any class of yield protected certificates may benefit from a yield maintenance agreement with the yield maintenance provider. The yield maintenance agreement has special federal income tax aspects; see “Federal income tax consequences—Yield maintenance payments” in this prospectus supplement. Series overview—the mortgage loans at May 1, 2007 (the cut-off date) The mortgage loans have been divided into three pools of mortgage loans. The mortgage loans in pool I are all mortgage loans that have original maturities of at least 20 but not more than 30 years and that are not relocation loans. The mortgage loans in pool II are all mortgage loans that have original maturities of at least 10 but not more than 15 years. The mortgage loans in pool III are all mortgage loans that have original maturities of 30 years and that are relocation loans. CMSI has made representations and warranties to the Trustee as to the description, condition, 8 title, lien priority, payment status, legality and other matters regarding the mortgage loans. If there is a breach of a representation or warranty for a mortgage loan that materially and adversely affects the certificate holders, CMSI must cure the breach, repurchase the loan or substitute eligible mortgage loans. See “The mortgage loans—Representations by CMSI” and “—Repurchase or substitution of mortgage loans” in the core prospectus. 9 Pool I Pool II Pool III Combined Number 917 56 23 996 Scheduled principal balance (±up to 5%) $521,340,409 $32,604,644 $13,658,843 $567,603,895 less than $300,000 2.65% 3.20% None 2.62% less than $500,000 28.60% 26.18% 17.01% 28.18% greater than $1 million 5.22% 12.56% None 5.51% One- to four-family residential, of which single-family detached dwellings 78.06% 83.87% 86.90% 78.60% condominiums, townhouses, rowhouses or cooperative apartments 20.58% 11.58% 13.10% 19.89% investment properties 0.32% None None 0.30% determined by CMSI to be primary residence of homeowner 96.80% 87.52% 100% 96.34% Geographic concentration Arizona 3.09% 1.55% 6.92% 3.09% California 26.10% 11.80% 41.49% 25.65% Florida 3.64% 5.37% 3.72% 3.74% Illinois 3.68% 8.48% 13.27% 4.19% Massachusetts 6.96% 0.53% 9.89% 6.66% New Jersey 4.77% 1.45% 9.05% 4.68% New York 22.27% 29.35% 4.09% 22.24% Tennessee 0.09% None 7.77% 0.27% Texas 2.27% 7.16% None 2.49% any other state No more than 5% No more than 5% No more than 5% No more than 5% any one ZIP code 1.59% 4.60% 6.92% 1.46% Loan-to-value ratios at origination (taking into account the loanable value of additional collateral) greater than 80% 0.96% None None 0.89% greater than 90% 0.13% None None 0.12% greater than 95% None None None None 10 Pool I Pool II Pool III Combined weighted average 68.84% 57.30% 73.37% 68.29% Mortgage loans for which additional collateral (i.e., collateral other than the mortgaged property) was considered in calculating loan-to-value ratios 0.54% None None 0.49% approximate weighted average loan-to-value ratio of such loans if additional collateral is not taken into account 99.51% N/A N/A 99.51% Range of interest rates on mortgage loans (before deduction of servicing fee) 5.25% to 7.875% 5.5% to 6.625% 5.75% to 6.25% 5.25% to 7.875% Weighted average mortgage interest rate (before deduction of servicing fee) 6.331% 5.931% 6.024% 6.300% Servicing fee 0.25% 0.25% 0.25% N/A Range of original maturities 20 to 30 years 10 to 15 years 30 years 10 to 30 years Latest scheduled maturity May, 1 2037 May, 1 2022 May, 1 2037 May, 1 2037 Weighted average remaining term to stated maturity 358 months 177 months 359 months 347 months Weighted average original term to maturity 359 months 177 months 360 months 348 months Target rate 6.0% 5.5% 5.5% N/A Discount mortgage loans—i.e., loans with net loan rates (interest rate less servicing fee) less than the target rate number 183 5 0 N/A scheduled principal balance $102,095,923 $3,206,399 $0 N/A weighted average interest rate 6.060% 5.566% N/A N/A weighted average remaining term to stated maturity 357 months 180 months N/A N/A weighted average original term to maturity 358 months 180 months N/A N/A 11 Pool I Pool II Pool III Combined Premium mortgage loans—i.e., loans with net loan rates (interest rate less servicing fee) greater than or equal to the target rate number 734 51 23 N/A scheduled principal balance $419,244,485 $29,398,245 $13,658,843 N/A weighted average interest rate 6.397% 5.970% 6.024% N/A weighted average remaining term to stated maturity 358 months 176 months 359 months N/A weighted average original term to maturity 359 months 177 months 360 months N/A Originated from September 1, 2004 through June 1, 2007 May 1, 2005 through May 1, 2007 March 1, 2007 through May 1, 2007 September 1, 2004 through June 1, 2007 Mortgage loans originated using underwriting policies that require proof of income and liquid assets and telephone verification of employment 22.66% 17.07% 40.21% 22.76% Refinanced mortgage loans originated using underwriting policies that require proof of income and telephone verification of employment, but do not require proof of assets 23.22% 37.01% None 23.45% Mortgage loans originated using stated income loan underwriting policies that do not require proof of income as stated on the loan application but do require telephone verification of employment and proof of liquid assets 2.21% 4.60% None 2.29% Mortgage loans originated using stated income loan underwriting policies that do not require proof of income as stated on the loan application or proof of assets, but do require telephone verification of employment 48.60% 41.31% 59.79% 48.45% Refinanced mortgage loans originated using streamlined underwriting policies 0.91% None None 0.84% “Home loans” subject to the Georgia Fair Lending Act and originated on or before the Act’s amendment, effective March 7, 2003. None None None None 12 In the preceding tables: ·All mortgage loans were originated or acquired by CitiMortgage. ·Percentages of mortgage loans shown above are percentages of scheduled principal balance. Interest rates and servicing fee shown above are per annum. Amounts and percentages relating to premium and discount loans are approximate. Series risk factors You should consider the following risk factors for this series, as well as the general risk factors for the certificates discussed in the core prospectus, before you purchase any certificates. Interest-only mortgage loans Approximately $125.2 million (principal amount) of the mortgage loans are interest-only mortgage loans, distributed among the pools as follows: Pool I 24.02% Pool II 0.00 Pool III 0.00 Combined 22.06% The interest-only mortgage loans require homeowners to pay interest but not principal for the first 10 years of these loans; after 10 years, homeowners must make level payments of principal and interest for the next 20 years so as to fully amortize their loan. Risks attendant to interest-only mortgage loans are described in the core prospectus under “General risk factors — Interest-only mortgage loans.” Yield maintenance payments: counterparty risk Under certain circumstances, the paying agent may receive yield maintenance payments from the yield maintenance provider to be distributed to the holders of yield protected certificates. See “Allocations and distributions—Yield maintenance” below. The paying agent’s ability to make these distributions will be subject to the credit risk of the yield maintenance provider. Limited senior status for ratio-stripped IO classes A ratio-stripped IO class is not entitled to all the benefits of subordination afforded to the other senior classes, nor is a ratio-stripped IO class entitled to reimbursement of the type afforded a ratio-stripped PO class. In particular, a principal loss on a premium mortgage loan in a pool will reduce interest allocations to the related ratio-stripped IO class. See “Subordination—Limited senior status for ratio-stripped IO classes” in the core prospectus. Housing price cycle There is growing evidence that home prices in many areas of the United States have declined from a recent cyclical high, with some commentators suggesting that home prices could fall substantially in the near future. Meanwhile, defaults on residential mortgage loans have been increasing. A substantial fall in housing prices could increase defaults on the mortgage loans, and would reduce the amount that could be realized on foreclosure. The mortgage loans Detailed information The detailed description of the mortgage loans at the end of this supplement contains additional information on the mortgage loans expected to be included in the Trust on the closing date. The mortgage loans actually included in the Trust may differ from the description in this supplement, but the differences will not be material. Selection Currently, CitiMortgage originates most fixed-rate non-conforming mortgage loans for sale rather than to be held in portfolio. CitiMortgage may sell such loans in bulk or securitize them, depending on market conditions. Mortgage loans included in this series represent all fixed-rate non-conforming prime loans recently originated by CitiMortgage or purchased from its affiliates, except that 13 loans with FICO scores below 620, or with original principal balances greater than $2.5 million, are generally not included in the pool, ·a few recently originated loans are not included because of irregularities or data inconsistencies, ·a few loans originated earlier are included because their irregularities or data inconsistencies have recently been resolved, and ·some loans may be held in portfolio because of special circumstances or market conditions. Allocations and distributions Senior target-rate class allocations On each distribution day before the subordination depletion date, the aggregate scheduled and unscheduled principal allocated to the senior target-rate classes of a group will be allocated to the individual senior target-rate classes of that group as follows: Group I: Principal allocated to the group I senior target-rate classes from the pool I target-rate strip will be allocated sequentially as follows: First, to classes IA-9 and IA-16 the amounts determined under ‘‘NAS classes’’ below. Second, concurrently ·37.66500987650355% concurrently to classes IA-5, IA-6 and IA-14 in proportion to their principal balances until their principal balances are reduced to zero. ·62.33499012349645% sequentially as follows: i. to classes IA-4 and IA-15 the amounts determined under ‘‘NAS classes’’ below; and ii. concurrently a. 43.9255609497% of the remaining principal sequentially to classes IA-1 and IA-3, in that order, until their principal balances are reduced to zero. b. the other 56.0744390503% of the remaining principal sequentially as follows: 1. sequentially to classes IA-7 and IA-8, in that order, until their aggregate principal balance is reduced to their aggregate planned balance for that distribution day as shown in “-PAC classes” below; 2. to class IA-11 until its principal balance is reduced to its targeted balance for that distribution day as shown in “-TAC classes” below; 3. to class IA-12 until its principal balance is reduced to zero; 4. to class IA-11, without regard to its targeted balance, until its principal balance is reduced to zero; 5. to class IA-13 until its principal balance is reduced to zero; 6. sequentially to classes IA-7 and IA-8, in that order and without regard to their aggregate planned balance, until their principal balances are reduced to zero; 7. to class IA-3 until its principal balance is reduced to zero; and iii. concurrently to classes IA-4 and IA-15 in proportion to their principal balances until their principal balances are reduced to zero. Third, concurrently to classes IA-9 and IA-16 in proportion to their principal balances until their principal balances are reduced to zero. Group II: Principal allocated to the group II senior target-rate classes from the pool II target-rate strip will be allocated to class IIA-1 until its principal balance is reduced to zero. Group III: Principal allocated to the group III senior target-rate classes from the pool III target-rate strip will be allocated to class IIIA-1 until its principal balance is reduced to zero. Beginning on the subordination depletion date, the priorities stated above will cease to be in effect and, except as may otherwise be provided in “Super senior and super senior support classes” below, the principal allocation for the senior target-rate classes of each group will be allocated to the senior target-rate classes of the group in proportion to their principal balances on the preceding day. On the first distribution day, the senior target-rate classes are expected to be allocated 14 between 96.48% and 97.48% of scheduled principal payments on the target-rate strips. Accrual and accrual directed classes While an accrual class may receive principal distributions prior to the subordination depletion date, an accrual class will not receive current interest distributions prior to the earlier of its accrual termination day or the subordination depletion date. On each such prior distribution day, ·before interest is distributed to the accrual class IA-12, interest that is accrued on the principal balance of that class will be redirected to make principal distributions to its accrual directed class IA-11 until the principal balance of class IA-11 is reduced to its targeted balance for that distribution day as shown in “TAC classes” below, and then to class IA-12 itself, ·before interest is distributed to the accrual class IA-13, interest that is accrued on the principal balance of that class will be redirected to make principal distributions to its accrual directed classes, as follows: first, to class IA-11 until the principal balance of class IA-11 is reduced to its targeted balance for that distribution day as shown in “TAC classes” below, and second, to class IA-12 until its principal balance is reduced to zero, and third, to class IA-11, without regard to its targeted balance, until its principal balance is reduced to zero. The accrual termination day for an accrual class will be the first distribution day after the principal balance of each of its accrual directed classes is reduced to zero. An accrual class’s principal balance will be increased by the amount of any interest distribution that is redirected to other classes as principal. Distributions to accrual classes are described in greater detail in “Distributions—Accrual and accrual directed classes” in the core prospectus. Prepayments and other unscheduled principal For the first nine years—that is, for distribution days 1 through 108—and, under the circumstances described below, for later distribution days, the senior target-rate classes of each group will receive disproportionately large allocations of unscheduled principal payments received during the preceding month on the target-rate strip of the related pool, as follows: ·Subject to the following provisos, on each distribution day the senior target-rate classes of a group will be allocated, in the aggregate, their proportionate share (based on principal balances of the group’s senior target-rate classes and the group’s subordinated target-rate component classes), plus the following percentage of the group’s subordinated target-rate component classes’ proportionate share, of unscheduled principal payments: distribution day percentage 1 – 60 100% 61 – 72 70% 73 – 84 60% 85 – 96 40% 97 – 108 20% 109 and after 0% provided, that for any distribution day, ·if the ratio of the aggregate principal balance of the senior target-rate classes of all groups to the aggregate principal balance of all the target-rate classes exceeds that ratio on the cut-off date, the senior target-rate classes of each group will be allocated 100% of unscheduled principal payments on the related pool’s target-rate strip; ·if the distribution day is one on which the percentage shown in the preceding table is to be reduced—that is, the 61st, 73rd, 85th, 97th or 109th distribution day—and either the cumulative loss test or the delinquency test described below are not satisfied, then the percentage will not be reduced on that distribution day or on any subsequent distribution day until both the cumulative loss and delinquency tests are passed; and ·if the cumulative loss test is not satisfied for a distribution day, the percentage of unscheduled principal payments allocated to the senior target-rate classes of a group will be the greater of (a) the percentage for that distribution day 15 calculated in accordance with the rules stated above, or (b) the percentage on the preceding distribution day. Example: Suppose that on the 73rd distribution day, the aggregate principal balance of the senior target-rate classes of group I is $94 million, the aggregate principal balance of the subordinated group I target-rate component classes is $6 million, and the Trust received $2 million of unscheduled principal payments on the pool I target-rate strip during the preceding month. Then the senior target-rate classes of group I will be allocated their 94% proportionate share of the $2 million (that is, $1,880,000) plus, per the table, 60% of the remaining $120,000, or $72,000, for a total of $1,952,000. If, however, the ratio of the principal balance of the senior target-rate classes of all groups to the principal balance of all the target-rate classes is greater than that ratio on the cut-off date, then the senior target-rate classes of group I will receive the entire $2 million of unscheduled principal. The cumulative loss test is satisfied for a distribution day if cumulative realized losses (for all pools) through that distribution day do not exceed the following percentages of the initial principal balance of the subordinated (composite) classes: distribution day percentage of initial principal balance of subordinated (composite) classes 61 – 72 30% 73 – 84 35% 85 – 96 40% 97 – 108 45% 109 and after 50% The delinquency test is satisfied for a distribution day if the average of the aggregate scheduled principal balance of mortgage loans delinquent 60 days or more (including mortgage loans in foreclosure and real estate owned by the Trust as a result of homeowner default) for that distribution day and the preceding five distribution days is either (1) less than 50% of the average of the principal balance of the subordinated classes for those distribution days, or (2) less than 2% of the average scheduled principal balance of all of the mortgage loans for those distribution days. NAS classes Classes IA-4, IA-9, IA-15 and IA-16 are non-accelerated senior, or NAS classes. For each distribution day, the principal allocation for each of classes IA-9 and IA-16 will equal ·its proportionate share, based on the principal balances of the group’s target-rate classes, of scheduled principal payments on the related pool’s target-rate strip allocated to the group’s target-rate classes for that distribution day, plus ·the following percentage of its proportionate share, based on principal balances of the group‘s target-rate classes, of unscheduled principal payments on the related pool’s target-rate strip allocated to the group’s target-rate classes for that distribution day: distribution day percentage 0 – 60 0% 61 – 72 30% 73 – 84 40% 85 – 96 60% 97 – 108 80% 109 and after 100% For the first 60 distribution days, the principal allocation for classes IA-4 and IA-15 will be zero. For distribution day 61 and after, the principal allocation for each of classes IA-4 and IA-15 will equal the preceding percentage of its proportionate share, based on the principal balances of classes IA-1, IA-3, IA-4, IA-7, IA-8, IA-11 through IA-13, and IA-15, of scheduled and unscheduled principal payments on the related pool’s target-rate strip allocated to classes IA-1, IA-3, IA-4, IA-7, IA-8, IA-11 through IA-13, and IA-15 for that distribution day. A NAS class’s weighted average life will be longer, and could be significantly longer, than if it always received its proportionate share of principal distributions. 16 Yield maintenance Class IA-11 is a class of yield protected certificates. Bear Stearns Financial Products Inc. (the yield maintenance provider) has entered into one or more agreements (together, the yield maintenance agreement) with CMSI and the Trustee. Under the yield maintenance agreement, the yield maintenance provider will make yield maintenance payments for the benefit of the holders of the yield protected certificates. Each yield maintenance payment for a class of yield protected certificates will be a per annum percentage (the yieldmaintenance percentage) of an assumed principal balance for the class for the relevant distribution day. The yield maintenance percentage will equal the excess of LIBOR for that distribution day over the maximum LIBORshown below for the class, up to the maximum protection percentage shown for that class. Class Maximum LIBOR Maximum protection percentage IA-11 5.4% 3.5% Where the annual rate for a class of certificates is specified as LIBOR plus a percentage margin, subject to a maximum rate, the maximum LIBOR will be the excess of the maximum rate over the margin. Example: Suppose the annual interest rate formula for a class of yield protected certificates is LIBOR + 0.5%, subject to a maximum rate of 6%. Then 0.5% is the margin, and the maximum LIBOR is 5.5% (the 6% maximum rate minus the 0.5% margin). In the absence of a yield maintenance agreement, even if LIBOR is over 5.5% for a distribution day, certificate holders can not receive interest at an annual rate of more than 6%. Now suppose that for a distribution day, LIBOR is 6.3% and the actual principal balance of the class is $2 million, and that under a yield maintenance agreement for the class, the maximum protection percentage is 3% and the assumed principal balance for the distribution day is $1.6 million. Accordingly, the class will receive a yield maintenance payment equal to one-twelfth of 0.8% (the excess of 6.3% over the maximum LIBOR of 5.5%) of $1.6 million (the assumed principal balance), or approximately $1,067. What if LIBOR had been 9% rather than 6.3%? The excess of 9% over 5.5% is 3.5%, which is greater than the maximum protection percentage of 3%. Therefore, the class will receive an additional payment of only one-twelfth of 3% of $1.6 million, or $4,000. The yield maintenance payments for each class of yield protected certificates will be made to the paying agent, who will pass them through to the holders of the class of certificates in proportion to the principal balances of their certificates, but not more than will be required to pay the certificates an amount (the yield maintenance amount) for that distribution day equal to the yield maintenance percentage of the actual principal balance for the class for that distribution day. Example: Same as previously, with LIBOR 6.3%, but an assumed principal balance of $3 million, which exceeds the actual principal balance of $2 million. The yield maintenance provider will make a yield maintenance payment to the paying agent of one-twelfth of 0.8% of $3 million (the assumed principal balance), or approximately $2,000, but the class will receive only the yield maintenance amount of one-twelfth of 0.8% of $2 million (the actual principal balance), or approximately $1,333. If for any distribution day, the yield maintenance payment by the yield maintenance provider to the paying agent for a class of certificates exceeds the yield maintenance amount required to be paid to the holders of that class, the excess will be deposited in a yield maintenance reserve fund for that class maintained in an account at the paying agent. If for any distribution day, the assumed principal balance is less than the aggregate outstanding principal balance of a class of yield protected certificates, the yield maintenance payment will be less than the yield maintenance amount for the distribution day, and a shortfall will result. Amounts in the yield maintenance reserve fund for the class will be used to cover such shortfall. Once the principal balance of a class of yield protected certificates has been reduced to zero, or the Trust or the related yield maintenance 17 agreement has been terminated, any funds remaining in the yield maintenance reserve fund will be paid to Citigroup Global Markets. The assumed principal balances for each class of yield protected certificates are: Distribution Assumed principal balance day in Class IA-11 June 2007 49,957,000 July 2007 49,919,956 August 2007 49,714,121 September 2007 49,439,475 October 2007 49,096,160 November 2007 48,684,486 December 2007 48,204,928 January 2008 47,658,129 February 2008 47,044,898 March 2008 46,366,213 April 2008 45,623,215 May 2008 44,817,211 June 2008 43,949,669 July 2008 43,022,216 August 2008 42,036,634 September 2008 40,994,859 October 2008 39,898,972 November 2008 38,751,199 December 2008 37,553,901 January 2009 36,309,572 February 2009 35,020,830 March 2009 33,690,413 April 2009 32,321,166 May 2009 30,916,041 June 2009 29,478,082 July 2009 28,010,421 August 2009 26,516,267 September 2009 24,998,899 October 2009 23,461,652 November 2009 21,907,913 December 2009 20,401,204 January 2010 18,940,483 February 2010 17,524,734 March 2010 16,152,958 April 2010 14,824,179 May 2010 13,537,439 June 2010 12,291,801 July 2010 11,086,346 August 2010 9,920,175 September 2010 8,792,406 October 2010 7,702,177 November 2010 6,648,642 December 2010 5,630,973 January 2011 4,648,359 February 2011 3,700,006 March 2011 2,785,135 April 2011 1,902,985 May 2011 1,052,810 June 2011 233,877 The yield maintenance provider will not make yield maintenance payments for the class of yield protected certificates for any distribution day after June 2011. You should note that the yield maintenance provider will determine LIBOR under the yield maintenance agreement, and may use different procedures than under the provisions for interest payments on the certificates. Accordingly, yield maintenance payments could be higher or lower than if LIBOR was determined under the procedures used for determining interest due on the certificates. The “significance percentage” for the yield maintenance agreement, as calculated in accordance with Item 1115 of Regulation AB under the Securities Act of 1933 is less than 10%. Citigroup Global Markets will pay the yield maintenance provider for the yield maintenance agreement, and there will be no charge to the Trust. If the ratings of the yield maintenance provider’s debt obligations fall below levels set in the yield maintenance agreement, the yield maintenance provider must either ·post collateral, ·take other action to restore the required ratings, or ·assign the yield maintenance agreement to, or have the yield maintenance provider’s obligations under the agreement guaranteed by, a third party with the required ratings. The yield maintenance provider may also have to assign the yield maintenance agreement or obtain a guaranty if the yield maintenance provider can not provide the Depositor with certain information required to enable the Depositor to fulfill its disclosure obligations under the federal securities laws. 18 The yield maintenance provider The yield maintenance provider, Bear Stearns Financial Products, a Delaware corporation, is a bankruptcy remote derivatives product company based in New York, New York that has been established as a wholly owned subsidiary of The Bear Stearns Companies, Inc. Bear Stearns Financial Products engages in a wide array of over-the-counter interest rate, currency, and equity derivatives, typically with counterparties who require a highly rated derivative provider. As of the date of this prospectus, Bear Stearns Financial Products has a ratings classification of “AAA” from S&P and “Aaa” from Moody’s. Bear Stearns Financial Products will provide upon request, without charge, to each person to whom this prospectus is delivered, a copy of (i)the ratings analysis from each of S&P and Moody’s evidencing those respective ratings or (ii)the most recent audited annual financial statements of Bear Stearns Financial Products. Requests for information should be directed to the DPC Manager of Bear Stearns Financial Products Inc. at (212) 272-4009 or in writing at 383 Madison Avenue, 36th Floor, New York, New York 10179. The information in the preceding paragraph has been provided by Bear Stearns Financial Products for use in this prospectus. Bear Stearns Financial Products has not been involved in the preparation of, and does not accept responsibility for, this prospectus. PAC classes Classes IA-7 and IA-8 are PAC classes. Classes IA-11 through IA-13 are the support classes for the PAC classes. The aggregate planned balance for the PAC classes on each distribution day is shown in the following table. The aggregate planned balances for the PAC classes were calculated assuming that ·the mortgage loans and the certificates conform to the structuring assumptions described in “Weighted average lives and yields to maturity” below, and ·the mortgage loans are prepaid at any constant rate within the range 125% to 300% of the PSA prepayment model. Distribution day in Classes IA-7 and IA-8 aggregate planned balance Initial $87,372,000.00 June 2007 87,169,999.09 July 2007 86,929,599.80 August 2007 86,650,858.78 September 2007 86,333,857.14 October 2007 85,978,700.57 November 2007 85,585,519.25 December 2007 85,154,467.87 January 2008 84,685,725.56 February 2008 84,179,495.80 March 2008 83,636,006.31 April 2008 83,055,508.91 May 2008 82,438,279.38 June 2008 81,784,617.25 July 2008 81,094,845.59 August 2008 80,369,310.76 September 2008 79,608,382.18 October 2008 78,812,451.99 November 2008 77,981,934.77 December 2008 77,117,267.20 January 2009 76,218,907.67 February 2009 75,287,335.90 March 2009 74,323,052.54 April 2009 73,326,578.72 May 2009 72,298,455.61 June 2009 71,239,243.92 July 2009 70,149,523.39 August 2009 69,029,892.33 September 2009 67,880,966.97 October 2009 66,703,381.00 November 2009 65,533,661.99 December 2009 64,371,759.14 January 2010 63,217,621.99 February 2010 62,071,200.39 March 2010 60,932,444.53 April 2010 59,801,304.92 May 2010 58,677,732.40 June 2010 57,561,678.12 July 2010 56,453,093.57 19 Distribution day in Classes IA-7 and IA-8 aggregate planned balance August 2010 55,351,930.52 September 2010 54,258,141.08 October 2010 53,171,677.68 November 2010 52,092,493.04 December 2010 51,020,540.19 January 2011 49,955,772.49 February 2011 48,898,143.57 March 2011 47,847,607.39 April 2011 46,804,118.19 May 2011 45,767,630.54 June 2011 44,738,099.26 July 2011 43,715,479.50 August 2011 42,699,726.70 September 2011 41,690,796.59 October 2011 40,688,645.16 November 2011 39,693,228.73 December 2011 38,704,503.88 January 2012 37,722,427.47 February 2012 36,746,956.67 March 2012 35,778,048.90 April 2012 34,815,661.88 May 2012 33,859,753.58 June 2012 33,004,258.97 July 2012 32,154,999.84 August 2012 31,311,935.35 September 2012 30,475,024.93 October 2012 29,644,228.28 November 2012 28,819,505.35 December 2012 28,000,816.38 January 2013 27,188,121.84 February 2013 26,381,382.50 March 2013 25,580,559.34 April 2013 24,785,613.65 May 2013 23,996,506.94 June 2013 23,243,441.68 July 2013 22,495,991.71 August 2013 21,754,119.72 September 2013 21,017,788.62 October 2013 20,286,961.57 November 2013 19,561,601.99 December 2013 18,841,673.52 January 2014 18,127,140.07 February 2014 17,417,965.77 March 2014 16,715,538.35 April 2014 16,028,072.01 May 2014 15,355,296.06 June 2014 14,820,128.30 July 2014 14,296,827.12 August 2014 13,785,164.28 September 2014 13,284,915.63 October 2014 12,795,861.06 November 2014 12,317,784.38 December 2014 11,850,473.33 January 2015 11,393,719.43 February 2015 10,947,317.97 March 2015 10,511,067.92 April 2015 10,084,771.88 May 2015 9,668,236.02 June 2015 9,365,084.96 July 2015 9,068,632.88 August 2015 8,778,745.59 September 2015 8,495,291.43 October 2015 8,218,141.23 November 2015 7,947,168.24 December 2015 7,682,248.12 January 2016 7,423,258.88 February 2016 7,170,080.85 March 2016 6,922,596.61 April 2016 6,680,690.98 May 2016 6,444,250.97 June 2016 6,296,632.27 July 2016 6,151,565.65 August 2016 6,009,007.78 September 2016 5,868,916.06 October 2016 5,731,248.60 November 2016 5,595,964.23 December 2016 5,463,022.45 January 2017 5,332,383.45 February 2017 5,204,008.09 March 2017 5,077,857.87 April 2017 4,953,894.98 May 2017 4,828,304.29 June 2017 4,704,931.28 July 2017 4,583,737.82 August 2017 4,464,686.41 September 2017 4,347,740.18 October 2017 4,232,862.90 20 Distribution day in Classes IA-7 and IA-8 aggregate planned balance November 2017 4,120,018.94 December 2017 4,009,173.27 January 2018 3,900,291.47 February 2018 3,793,339.70 March 2018 3,688,284.68 April 2018 3,585,093.70 May 2018 3,483,734.61 June 2018 3,384,175.80 July 2018 3,286,386.19 August 2018 3,190,335.25 September 2018 3,095,992.95 October 2018 3,003,329.76 November 2018 2,912,316.66 December 2018 2,822,925.14 January 2019 2,735,127.16 February 2019 2,648,895.14 March 2019 2,564,201.99 April 2019 2,481,021.08 May 2019 2,399,326.22 June 2019 2,319,091.68 July 2019 2,240,292.14 August 2019 2,162,902.75 September 2019 2,086,899.05 October 2019 2,012,257.01 November 2019 1,938,953.01 December 2019 1,866,963.82 January 2020 1,796,266.62 February 2020 1,726,838.97 March 2020 1,658,658.82 April 2020 1,591,704.48 May 2020 1,525,954.64 June 2020 1,461,388.36 July 2020 1,397,985.04 August 2020 1,335,724.44 September 2020 1,274,586.67 October 2020 1,214,552.18 November 2020 1,155,601.73 December 2020 1,097,716.44 January 2021 1,040,877.74 February 2021 985,067.36 March 2021 930,267.36 April 2021 876,460.12 May 2021 823,628.29 June 2021 771,754.83 July 2021 720,822.99 August 2021 670,816.31 September 2021 621,718.62 October 2021 573,514.00 November 2021 526,186.82 December 2021 479,721.72 January 2022 434,103.61 February 2022 389,317.62 March 2022 345,349.18 April 2022 302,183.95 May 2022 259,807.82 June 2022 218,206.96 July 2022 177,367.74 August 2022 137,276.78 September 2022 97,920.94 October 2022 59,287.28 November 2022 21,363.09 December 2022 0.00 TAC classes Class IA-11 is a TAC class. Class IA-12 is the support class for the TAC class. The targeted balances for the TAC class on each distribution day are shown in the following table. The targeted balances were calculated assuming that the mortgage loans and the certificates conform to the structuring assumptions described in “Weighted average lives and yields to maturity” below, and the mortgage loans are prepaid at a constant rate of 125% of the PSA prepayment model. Distribution day in Class IA-11 targeted balance Initial $49,957,000.00 June 2007 49,956,375.00 July 2007 49,955,746.87 August 2007 49,955,115.60 September 2007 49,954,481.18 October 2007 49,953,843.59 November 2007 49,953,202.81 December 2007 49,952,558.82 January 2008 49,951,911.61 21 Distribution day in Class IA-11 targeted balance February 2008 49,951,261.17 March 2008 49,950,607.48 April 2008 49,949,950.52 May 2008 49,949,290.27 June 2008 49,948,626.72 July 2008 49,947,959.85 August 2008 49,947,289.65 September 2008 49,946,616.10 October 2008 49,945,939.18 November 2008 49,945,258.88 December 2008 49,944,575.17 January 2009 49,943,888.05 February 2009 49,943,197.49 March 2009 49,942,503.48 April 2009 49,941,805.99 May 2009 49,941,105.02 June 2009 49,940,400.55 July 2009 49,939,692.55 August 2009 49,938,981.01 September 2009 49,938,265.92 October 2009 49,937,547.25 November 2009 49,936,824.98 December 2009 49,936,099.11 January 2010 49,935,369.61 February 2010 49,934,636.45 March 2010 49,933,899.64 April 2010 49,933,159.13 May 2010 49,932,414.93 June 2010 49,931,667.00 July 2010 49,930,915.34 August 2010 49,930,159.92 September 2010 49,929,400.72 October 2010 49,928,637.72 November 2010 49,927,870.91 December 2010 49,927,100.26 January 2011 49,926,325.76 February 2011 49,925,547.39 March 2011 49,924,765.13 April 2011 49,923,978.96 May 2011 49,923,188.85 June 2011 49,922,394.79 July 2011 49,921,596.77 August 2011 49,920,794.75 September 2011 49,919,988.73 October 2011 49,919,178.67 November 2011 49,918,364.56 December 2011 49,917,546.39 January 2012 49,916,724.12 February 2012 49,915,897.74 March 2012 49,915,067.23 April 2012 49,914,232.56 May 2012 49,913,393.73 June 2012 49,912,550.69 July 2012 49,911,703.45 August 2012 49,910,851.97 September 2012 49,909,996.23 October 2012 49,909,136.21 November 2012 49,908,271.89 December 2012 49,907,403.25 January 2013 49,906,530.26 February 2013 49,905,652.91 March 2013 49,904,771.18 April 2013 49,903,885.04 May 2013 49,902,994.46 June 2013 49,902,099.43 July 2013 49,901,199.93 August 2013 49,900,295.93 September 2013 49,899,387.41 October 2013 49,898,474.35 November 2013 49,897,556.72 December 2013 49,896,634.50 January 2014 49,895,707.67 February 2014 49,894,776.21 March 2014 49,892,416.72 April 2014 49,880,379.60 May 2014 49,858,900.34 June 2014 49,763,053.85 July 2014 49,660,100.59 August 2014 49,550,236.13 September 2014 49,433,652.18 October 2014 49,310,536.61 November 2014 49,181,073.61 December 2014 49,045,443.63 January 2015 48,903,823.59 February 2015 48,756,386.81 March 2015 48,603,303.17 April 2015 48,444,739.13 22 Distribution day in Class IA-11 targeted balance May 2015 48,280,857.76 June 2015 48,062,381.82 July 2015 47,841,029.47 August 2015 47,616,908.42 September 2015 47,390,124.05 October 2015 47,160,779.41 November 2015 46,928,975.31 December 2015 46,694,810.34 January 2016 46,458,380.89 February 2016 46,219,781.24 March 2016 45,979,103.56 April 2016 45,736,437.96 May 2016 45,491,872.54 June 2016 45,212,049.31 July 2016 44,932,525.52 August 2016 44,653,325.87 September 2016 44,374,474.41 October 2016 44,095,994.65 November 2016 43,817,909.45 December 2016 43,540,241.15 January 2017 43,263,011.50 February 2017 42,986,241.72 March 2017 42,709,952.47 April 2017 42,434,163.87 May 2017 42,134,914.01 June 2017 41,836,312.16 July 2017 41,538,377.66 August 2017 41,241,129.36 September 2017 40,944,585.59 October 2017 40,648,764.15 November 2017 40,353,682.38 December 2017 40,059,357.13 January 2018 39,765,804.75 February 2018 39,473,041.14 March 2018 39,181,081.74 April 2018 38,889,941.55 May 2018 38,599,635.13 June 2018 38,310,176.59 July 2018 38,021,579.63 August 2018 37,733,857.53 September 2018 37,447,023.17 October 2018 37,161,089.04 November 2018 36,876,067.23 December 2018 36,591,969.43 January 2019 36,308,806.97 February 2019 36,026,590.82 March 2019 35,745,331.59 April 2019 35,465,039.51 May 2019 35,185,724.49 June 2019 34,907,396.08 July 2019 34,630,063.54 August 2019 34,353,735.74 September 2019 34,078,421.27 October 2019 33,804,128.41 November 2019 33,530,865.11 December 2019 33,258,639.04 January 2020 32,987,457.57 February 2020 32,717,327.77 March 2020 32,448,256.43 April 2020 32,180,250.09 May 2020 31,913,314.98 June 2020 31,647,457.09 July 2020 31,382,682.14 August 2020 31,118,995.60 September 2020 30,856,402.68 October 2020 30,594,908.36 November 2020 30,334,517.37 December 2020 30,075,234.21 January 2021 29,817,063.14 February 2021 29,560,008.22 March 2021 29,304,073.29 April 2021 29,049,261.92 May 2021 28,795,577.53 June 2021 28,543,023.32 July 2021 28,291,602.28 August 2021 28,041,317.20 September 2021 27,792,170.68 October 2021 27,544,165.13 November 2021 27,297,302.80 December 2021 27,051,585.71 January 2022 26,807,015.72 February 2022 26,563,594.57 March 2022 26,321,323.76 April 2022 26,080,204.64 May 2022 25,840,238.45 June 2022 25,601,426.19 July 2022 25,363,768.77 23 Distribution day in Class IA-11 targeted balance August 2022 25,127,266.92 September 2022 24,891,921.22 October 2022 24,657,732.13 November 2022 24,424,699.96 December 2022 24,176,960.74 January 2023 23,909,700.26 February 2023 23,644,269.43 March 2023 23,380,656.18 April 2023 23,118,848.49 May 2023 22,858,834.44 June 2023 22,600,602.16 July 2023 22,344,139.90 August 2023 22,089,435.93 September 2023 21,836,478.65 October 2023 21,585,256.51 November 2023 21,335,758.01 December 2023 21,087,971.78 January 2024 20,841,886.47 February 2024 20,597,490.83 March 2024 20,354,773.69 April 2024 20,113,723.92 May 2024 19,874,330.50 June 2024 19,636,582.45 July 2024 19,400,468.88 August 2024 19,165,978.97 September 2024 18,933,101.95 October 2024 18,701,827.14 November 2024 18,472,143.92 December 2024 18,244,041.75 January 2025 18,017,510.13 February 2025 17,792,538.66 March 2025 17,569,116.99 April 2025 17,347,234.84 May 2025 17,126,881.99 June 2025 16,908,048.30 July 2025 16,690,723.68 August 2025 16,474,898.11 September 2025 16,260,561.65 October 2025 16,047,704.39 November 2025 15,836,316.53 December 2025 15,626,388.29 January 2026 15,417,909.97 February 2026 15,210,871.94 March 2026 15,005,264.62 April 2026 14,801,078.50 May 2026 14,598,304.12 June 2026 14,396,932.10 July 2026 14,196,953.11 August 2026 13,998,357.86 September 2026 13,801,137.16 October 2026 13,605,281.85 November 2026 13,410,782.83 December 2026 13,217,631.08 January 2027 13,025,817.61 February 2027 12,835,333.50 March 2027 12,646,169.90 April 2027 12,458,318.00 May 2027 12,271,769.06 June 2027 12,086,514.37 July 2027 11,902,545.31 August 2027 11,719,853.30 September 2027 11,538,429.80 October 2027 11,358,266.35 November 2027 11,179,354.54 December 2027 11,001,686.00 January 2028 10,825,252.42 February 2028 10,650,045.55 March 2028 10,476,057.18 April 2028 10,303,279.18 May 2028 10,131,703.43 June 2028 9,961,321.90 July 2028 9,792,126.59 August 2028 9,624,109.57 September 2028 9,457,262.93 October 2028 9,291,578.84 November 2028 9,127,049.51 December 2028 8,963,667.21 January 2029 8,801,424.23 February 2029 8,640,312.94 March 2029 8,480,325.75 April 2029 8,321,455.11 May 2029 8,163,693.52 June 2029 8,007,033.55 July 2029 7,851,467.79 August 2029 7,696,988.89 September 2029 7,543,589.55 October 2029 7,391,262.50 24 Distribution day in Class IA-11 targeted balance November 2029 7,240,000.54 December 2029 7,089,796.50 January 2030 6,940,643.27 February 2030 6,792,533.76 March 2030 6,645,460.94 April 2030 6,499,417.85 May 2030 6,354,397.53 June 2030 6,210,393.10 July 2030 6,067,397.69 August 2030 5,925,404.51 September 2030 5,784,406.80 October 2030 5,644,397.83 November 2030 5,505,370.92 December 2030 5,367,319.45 January 2031 5,230,236.82 February 2031 5,094,116.48 March 2031 4,958,951.92 April 2031 4,824,736.68 May 2031 4,691,464.33 June 2031 4,559,128.49 July 2031 4,427,722.81 August 2031 4,297,241.00 September 2031 4,167,676.79 October 2031 4,039,023.96 November 2031 3,911,276.32 December 2031 3,784,427.74 January 2032 3,658,472.10 February 2032 3,533,403.35 March 2032 3,409,215.45 April 2032 3,285,902.42 May 2032 3,163,458.31 June 2032 3,041,877.20 July 2032 2,921,153.23 August 2032 2,801,280.55 September 2032 2,682,253.37 October 2032 2,564,065.92 November 2032 2,446,712.47 December 2032 2,330,187.34 January 2033 2,214,484.87 February 2033 2,099,599.45 March 2033 1,985,525.49 April 2033 1,872,257.44 May 2033 1,759,789.80 June 2033 1,648,117.09 July 2033 1,537,233.86 August 2033 1,427,134.72 September 2033 1,317,814.28 October 2033 1,209,267.21 November 2033 1,101,488.20 December 2033 994,471.99 January 2034 888,213.33 February 2034 782,707.03 March 2034 677,947.90 April 2034 573,930.81 May 2034 470,650.66 June 2034 368,102.37 July 2034 266,280.90 August 2034 165,181.23 September 2034 64,798.40 October 2034 0.00 Cross-collateralization This is a cross-collateralized multiple-pool series, as described in “Multiple pool series” and “Cross-collateralization” in the core prospectus. In certain circumstances, losses on mortgage loans in one pool may be absorbed by, and some payments received on mortgage loans in one pool may be distributed to, classes in unrelated groups, as described in the core prospectus. Because the pool II and pool III target-rate strips have a lower interest rate than the pool I target-rate strip, if group I is undercollateralized after the subordination depletion date, interest payments from the pool II and pool III target-rate strips that remain after interest distributions to the group II and group III target-rate classes will not be sufficient to fully cover interest shortfalls on the group I target-rate classes. Super senior and super senior support classes The following table lists the super senior classes, and their respective super senior support classes and the support amount for each super senior class: 25 Super senior class Super senior support class Support amount IA-5 IA-6 $2,629,000 IA-11 IA-9 2,871,000 IA-8 IA-16 366,000 IA-15 IA-16 1,077,000 After the subordination depletion date, losses (other than non-subordinated losses) on a target-rate strip that would otherwise reduce the principal balance of the super senior classes will instead reduce the principal balance of the super senior support class up to an amount for each super senior class on each distribution day equal to the related support percentage of the balance of the support class and up to an aggregate amount for each super senior class equal to the related support amount. Maintenance of subordination The degree of credit enhancement enjoyed by a class due to subordination may be measured by that class’s subordination level, which is the sum of the class percentages of all classes that are subordinated to that class. On the closing date, the following classes will have the following approximate initial subordination levels: Class % $ Class A: 3.00% $17,029,123 Class B-1: 1.40 7,947,123 Class B-2: 0.85 4,825,123 Class B-3: 0.55 3,122,123 Thus, the subordinated classes will have an aggregate principal balance on the closing date that is approximately 3% of the aggregate principal balance of all the classes. The subordinated classes are also entitled to maintain a degree of credit enhancement by subordination throughout the life of the transaction. If on a distribution day, a subordinated class has an impaired subordination level—that is, its subordination level on that day is less than its initial subordination level—then all principal originally allocated to the subordinated classes will be allocated to the most senior of the subordinated classes with an impaired subordination level and to those subordinated classes that are senior to the impaired class, in proportion to their principal balances, up to those classes’ principal balances, and any remainder will be allocated to the remaining subordinated classes, in order of seniority, up to those classes’ principal balances. Example: Suppose that on a distribution day, (a) each of classes B-1 through B-6 has a principal balance of $1,000, (b) the aggregate principal allocation to the subordinated classes is $3,120, and (c) class B-2 has an impaired subordination level. Then on that distribution day (1) the entire amount allocated to the subordinated classes will be allocated to classes B-1 and B-2, in proportion to their principal balances, up to their principal balances, and (2) the remaining $1,120 will be allocated to class B-3 until its principal balance is reduced to zero, and (3) the remaining $120 will be allocated to class B-4. Because this is a cross-collateralized multiple-pool series, impairment of subordination for subordinated classes will be determined based on composite class principal balances, not component class principal balances. In determining whether a composite class has an impaired subordination level, the principal balance of the composite class will equal the sum of the principal balances of its component classes. If a subordinated composite class has an impaired subordination level, then principal will be allocated among the subordinated composite classes as described above. The principal balance of each component class will then be adjusted so that the principal balance of the component class from each group will be in the same proportion for each subordinated composite class. Special hazard, bankruptcy and fraud loss limits There are no special hazard, bankruptcy or fraudloss limits. 26 Weighted average lives and yields to maturity The following tables of weighted average lives and yields to maturity have been prepared using the following structuring assumptions: ·The mortgage loans and the classes have the characteristics set forth in “Summary—Series overview” above, without regard to any variation or approximation provided for in that section. ·The mortgage loans in the pools prepay at the indicated percentages of the PSA prepayment model. ·Scheduled payments of principal and interest on the mortgage loans are received in a timely manner. ·CMSI does not make a clean-up call. ·You purchase the certificates on the closing date. ·Each discount loan (other than an IO loan) in pool I, each discount IO loan in pool I, each discount loan in pool II, and each discount loan in pool III has an original term to maturity, remaining term to stated maturity, gross interest rate, and remaining IO period (if applicable) equal to the weighted average of the original term to maturity, remaining term to stated maturity, gross interest rate, and remaining IO period for all the discount loans in the related pool or sub-pool, as shown in the table below. ·Each premium loan (other than an IO loan) in pool I, each premium IO loan in pool I, each premium loan in pool II, and each premium loan in pool III has an original term to maturity, remaining term to stated maturity, gross interest rate, and remaining IO period (if applicable) equal to the weighted average of the original term to maturity, remaining term to stated maturity, gross interest rate, and remaining IO period for all the premium loans in the related pool or sub-pool, as shown in the table below. Discount loans Pool I (other than IO) Pool I (IO only) Pool II Pool III Weighted average original term to maturity 357 months 360 months 180 months N/A Weighted average remaining term to stated maturity 356 months 359 months 180 months N/A Gross weighted average interest rate 6.0597297530% 6.0611484674% 5.5656499693% N/A Aggregate scheduled principal balance $83,755,137.30 $18,340,785.99 $3,206,399.06 N/A Weighted average remaining IO period N/A 119 months N/A N/A Premium loans Pool I (other than IO) Pool I (IO only) Pool II Pool III Weighted average original term to maturity 358 months 360 months 177 months 360 months Weighted average remaining term to stated maturity 357 months 359 months 176 months 359 months Gross weighted average interest rate 6.3811849019% 6.4413871805% 5.9704891251% 6.0237722976% Aggregate scheduled principal balance $312,353,624.94 $106,890,860.41 $29,398,244.62 $13,658,843.11 Weighted average remaining IO period N/A 119 months N/A N/A 27 In the following tables, ·for any IO classes, the percentages shown are notional balances as a percent of initial notional balances, and ·‘*’ indicates that between zero and 0.5% of initial principal or notional balance is outstanding. The prepayment models, the structuring assumptions and the other assumptions described below are made for illustrative purposes only. It is highly unlikely that the mortgage loans will prepay at a constant rate until maturity or that the mortgage loans in each pool will prepay at the same rate. The characteristics of the actual mortgage loans are also likely to differ from the structuring and other assumptions. As a result, the actual principal or notional balances, weighted average lives and pre-tax yields of the certificates are likely to differ from those shown in the tables in this “Weighted average lives and yields to maturity” section, even if all of the mortgage loans prepay at the indicated percentages of the prepayment model. We urge you to consult your investment advisor and to make your investment decision based on your own determination as to anticipated rates of prepayment under a variety of scenarios and the suitability of a class of certificates to your investment objectives. 28 Principal balance as percent of initial principal balance Classes IA-1 and IA-2 Class IA-3 Percentage of prepayment model Percentage of prepayment model Distribution day 0% 125% 300% 350% 500% 700% 0% 125% 300% 350% 500% 700% Initial 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% May 25, 2008 99 96 92 91 88 84 100 100 100 100 100 100 May 25, 2009 97 88 76 72 62 49 100 100 100 100 100 100 May 25, 2010 96 78 54 48 31 11 100 100 100 100 100 100 May 25, 2011 95 67 36 28 9 0 100 100 100 100 100 0 May 25, 2012 93 58 21 13 0 0 100 100 100 100 37 0 May 25, 2013 91 50 11 4 0 0 100 100 100 100 0 0 May 25, 2014 90 44 4 0 0 0 100 100 100 74 0 0 May 25, 2015 88 38 0 0 0 0 100 100 99 43 0 0 May 25, 2016 87 33 0 0 0 0 100 100 76 29 0 0 May 25, 2017 85 29 0 0 0 0 100 100 65 23 0 0 May 25, 2018 82 25 0 0 0 0 100 100 55 17 0 0 May 25, 2019 80 22 0 0 0 0 100 100 47 13 0 0 May 25, 2020 77 19 0 0 0 0 100 100 41 10 0 0 May 25, 2021 74 16 0 0 0 0 100 100 36 8 0 0 May 25, 2022 71 13 0 0 0 0 100 100 32 6 0 0 May 25, 2023 67 10 0 0 0 0 100 100 27 4 0 0 May 25, 2024 64 8 0 0 0 0 100 100 21 3 0 0 May 25, 2025 60 6 0 0 0 0 100 100 16 3 0 0 May 25, 2026 56 4 0 0 0 0 100 100 13 2 0 0 May 25, 2027 52 2 0 0 0 0 100 100 10 1 0 0 May 25, 2028 47 1 0 0 0 0 100 100 7 1 0 0 May 25, 2029 42 0 0 0 0 0 100 92 5 1 0 0 May 25, 2030 37 0 0 0 0 0 100 79 4 1 0 0 May 25, 2031 31 0 0 0 0 0 100 67 3 * 0 0 May 25, 2032 25 0 0 0 0 0 100 57 2 * 0 0 May 25, 2033 19 0 0 0 0 0 100 47 1 * 0 0 May 25, 2034 12 0 0 0 0 0 100 38 1 * 0 0 May 25, 2035 5 0 0 0 0 0 100 29 * * 0 0 May 25, 2036 0 0 0 0 0 0 75 12 * * 0 0 May 25, 2037 0 0 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 18.73 7.61 3.49 3.09 2.41 1.95 29.34 25.74 13.13 8.98 4.93 3.70 29 Principal balance as percent of initial principal balance Classes IA-4 and IA-15 Classes IA-5, IA-6 and IA-14 Percentage of prepayment model Percentage of prepayment model Distribution day 0% 125% 300% 350% 500% 700% 0% 125% 300% 350% 500% 700% Initial 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% May 25, 2008 100 100 100 100 100 100 99 97 94 94 91 88 May 25, 2009 100 100 100 100 100 100 98 91 82 80 72 62 May 25, 2010 100 100 100 100 100 100 97 84 66 62 49 35 May 25, 2011 100 100 100 100 100 92 96 76 53 47 33 18 May 25, 2012 100 100 100 100 100 45 95 69 42 36 22 9 May 25, 2013 100 97 94 92 71 20 94 63 34 28 14 4 May 25, 2014 99 94 85 83 46 8 92 57 27 21 9 2 May 25, 2015 98 88 75 71 30 3 91 52 22 16 6 1 May 25, 2016 97 82 63 58 20 1 89 47 17 13 4 * May 25, 2017 95 74 50 45 14 1 88 43 14 10 3 * May 25, 2018 93 67 40 34 10 * 86 39 11 7 2 * May 25, 2019 90 60 32 26 6 * 83 35 9 6 1 * May 25, 2020 87 54 26 20 4 * 80 31 7 4 1 * May 25, 2021 84 48 20 15 3 * 78 28 6 3 1 * May 25, 2022 81 43 16 12 2 * 75 25 4 3 * * May 25, 2023 77 38 13 9 1 * 72 22 3 2 * * May 25, 2024 74 33 10 7 1 * 68 19 3 1 * * May 25, 2025 70 29 8 5 1 * 65 17 2 1 * * May 25, 2026 66 26 6 4 * * 61 15 2 1 * * May 25, 2027 61 22 4 3 * * 57 13 1 1 * * May 25, 2028 57 19 3 2 * * 52 11 1 * * * May 25, 2029 52 16 3 1 * * 48 9 1 * * * May 25, 2030 46 13 2 1 * * 43 8 1 * * * May 25, 2031 41 11 1 1 * * 38 6 * May 25, 2032 35 8 1 * * * 32 5 * May 25, 2033 28 6 1 * * * 26 4 * May 25, 2034 21 4 * 20 3 * May 25, 2035 14 3 * 13 2 * May 25, 2036 6 1 * 6 1 * May 25, 2037 0 0 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 21.26 14.90 11.04 10.41 7.64 5.22 19.94 10.24 5.56 4.90 3.62 2.72 30 Principal balance as percent of initial principal balance Class IA-7 Class IA-8 Percentage of prepayment model Percentage of prepayment model Distribution day 0% 125% 300% 350% 500% 700% 0% 125% 300% 350% 500% 700% Initial 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% May 25, 2008 98 93 93 93 93 93 100 100 100 100 100 100 May 25, 2009 96 80 80 80 80 79 100 100 100 100 100 100 May 25, 2010 93 62 62 62 49 16 100 100 100 100 100 100 May 25, 2011 91 45 45 45 12 0 100 100 100 100 100 0 May 25, 2012 88 29 29 19 0 0 100 100 100 100 9 0 May 25, 2013 86 16 16 3 0 0 100 100 100 100 0 0 May 25, 2014 83 5 5 0 0 0 100 100 100 52 0 0 May 25, 2015 80 0 0 0 0 0 100 82 82 15 0 0 May 25, 2016 77 0 0 0 0 0 100 54 54 0 0 0 May 25, 2017 74 0 0 0 0 0 100 41 41 0 0 0 May 25, 2018 70 0 0 0 0 0 100 29 29 0 0 0 May 25, 2019 66 0 0 0 0 0 100 20 20 0 0 0 May 25, 2020 61 0 0 0 0 0 100 13 13 0 0 0 May 25, 2021 56 0 0 0 0 0 100 7 7 0 0 0 May 25, 2022 51 0 0 0 0 0 100 2 2 0 0 0 May 25, 2023 45 0 0 0 0 0 100 0 0 0 0 0 May 25, 2024 39 0 0 0 0 0 100 0 0 0 0 0 May 25, 2025 32 0 0 0 0 0 100 0 0 0 0 0 May 25, 2026 25 0 0 0 0 0 100 0 0 0 0 0 May 25, 2027 18 0 0 0 0 0 100 0 0 0 0 0 May 25, 2028 10 0 0 0 0 0 100 0 0 0 0 0 May 25, 2029 2 0 0 0 0 0 100 0 0 0 0 0 May 25, 2030 0 0 0 0 0 0 56 0 0 0 0 0 May 25, 2031 0 0 0 0 0 0 0 0 0 0 0 0 May 25, 2032 0 0 0 0 0 0 0 0 0 0 0 0 May 25, 2033 0 0 0 0 0 0 0 0 0 0 0 0 May 25, 2034 0 0 0 0 0 0 0 0 0 0 0 0 May 25, 2035 0 0 0 0 0 0 0 0 0 0 0 0 May 25, 2036 0 0 0 0 0 0 0 0 0 0 0 0 May 25, 2037 0 0 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 13.94 3.83 3.83 3.55 2.88 2.36 23.12 10.05 10.05 7.25 4.75 3.60 31 Principal balance as percent of initial principal balance Classes IA-9 and IA-16 Classes IA-10 and IA-11 Percentage of prepayment model Percentage of prepayment model Distribution day 0% 125% 300% 350% 500% 700% 0% 125% 300% 350% 500% 700% Initial 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% May 25, 2008 99 99 99 99 99 99 100 100 91 88 80 69 May 25, 2009 98 98 98 98 98 98 100 100 68 59 33 0 May 25, 2010 97 97 97 97 97 97 100 100 40 25 0 0 May 25, 2011 96 96 96 96 96 96 100 100 20 * 0 0 May 25, 2012 95 95 95 95 95 95 100 100 6 0 0 0 May 25, 2013 94 92 88 87 84 80 100 100 1 0 0 0 May 25, 2014 92 87 80 78 72 63 100 100 0 0 0 0 May 25, 2015 91 82 70 67 57 45 100 97 0 0 0 0 May 25, 2016 89 76 59 55 42 29 100 91 0 0 0 0 May 25, 2017 88 69 48 42 29 16 100 84 0 0 0 0 May 25, 2018 86 62 38 33 20 9 100 77 0 0 0 0 May 25, 2019 83 56 30 25 14 5 100 70 0 0 0 0 May 25, 2020 80 50 24 19 9 3 100 64 0 0 0 0 May 25, 2021 78 45 19 15 6 2 100 58 0 0 0 0 May 25, 2022 75 40 15 11 4 1 100 52 0 0 0 0 May 25, 2023 72 35 12 8 3 1 100 46 0 0 0 0 May 25, 2024 68 31 9 6 2 * 100 40 0 0 0 0 May 25, 2025 65 27 7 5 1 * 100 34 0 0 0 0 May 25, 2026 61 24 6 4 1 * 99 29 0 0 0 0 May 25, 2027 57 20 4 3 1 * 99 25 0 0 0 0 May 25, 2028 52 17 3 2 * * 99 20 0 0 0 0 May 25, 2029 48 15 2 1 * * 99 16 0 0 0 0 May 25, 2030 43 12 2 1 * * 99 13 0 0 0 0 May 25, 2031 38 10 1 1 * * 98 9 0 0 0 0 May 25, 2032 32 8 1 * * * 83 6 0 0 0 0 May 25, 2033 26 6 1 * * * 67 4 0 0 0 0 May 25, 2034 20 4 * 49 1 0 0 0 0 May 25, 2035 13 3 * 31 0 0 0 0 0 May 25, 2036 6 1 * 11 0 0 0 0 0 May 25, 2037 0 0 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 19.94 14.10 10.58 10.01 8.83 7.90 26.83 15.88 2.79 2.26 1.63 1.27 32 Principal balance as percent of initial principal balance Class IA-12 Class IA-13 Percentage of prepayment model Percentage of prepayment model Distribution day 0% 125% 300% 350% 500% 700% 0% 125% 300% 350% 500% 700% Initial 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% May 25, 2008 106 106 0 0 0 0 106 106 106 106 106 106 May 25, 2009 113 113 0 0 0 0 113 113 113 113 113 0 May 25, 2010 120 120 0 0 0 0 120 120 120 120 0 0 May 25, 2011 127 127 0 0 0 0 127 127 127 127 0 0 May 25, 2012 135 135 0 0 0 0 135 135 135 0 0 0 May 25, 2013 143 143 0 0 0 0 143 143 143 0 0 0 May 25, 2014 152 152 0 0 0 0 152 152 1 0 0 0 May 25, 2015 161 161 0 0 0 0 161 161 1 0 0 0 May 25, 2016 171 171 0 0 0 0 171 171 1 0 0 0 May 25, 2017 182 182 0 0 0 0 182 182 1 0 0 0 May 25, 2018 193 193 0 0 0 0 193 193 1 0 0 0 May 25, 2019 205 205 0 0 0 0 205 205 1 0 0 0 May 25, 2020 218 218 0 0 0 0 218 218 1 0 0 0 May 25, 2021 231 231 0 0 0 0 231 231 1 0 0 0 May 25, 2022 245 245 0 0 0 0 245 245 1 0 0 0 May 25, 2023 261 261 0 0 0 0 261 261 0 0 0 0 May 25, 2024 277 277 0 0 0 0 277 277 0 0 0 0 May 25, 2025 294 294 0 0 0 0 294 294 0 0 0 0 May 25, 2026 312 312 0 0 0 0 312 312 0 0 0 0 May 25, 2027 331 331 0 0 0 0 331 331 0 0 0 0 May 25, 2028 351 351 0 0 0 0 351 351 0 0 0 0 May 25, 2029 373 373 0 0 0 0 373 373 0 0 0 0 May 25, 2030 396 396 0 0 0 0 396 396 0 0 0 0 May 25, 2031 421 421 0 0 0 0 421 421 0 0 0 0 May 25, 2032 446 446 0 0 0 0 446 446 0 0 0 0 May 25, 2033 474 474 0 0 0 0 474 474 0 0 0 0 May 25, 2034 503 503 0 0 0 0 503 503 0 0 0 0 May 25, 2035 534 0 0 0 0 0 534 0 0 0 0 0 May 25, 2036 567 0 0 0 0 0 567 0 0 0 0 0 May 25, 2037 0 0 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 29.59 27.64 0.07 0.07 0.07 0.07 29.66 27.93 6.69 4.07 2.66 1.99 33 Principal balance as percent of initial principal balance Class IA-IO Class IIA-1 Percentage of prepayment model Percentage of prepayment model Distribution day 0% 125% 300% 350% 500% 700% 0% 125% 300% 350% 500% 700% Initial 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% May 25, 2008 99 97 95 94 92 89 96 94 91 90 88 85 May 25, 2009 98 92 83 80 73 64 91 85 76 74 67 58 May 25, 2010 97 84 68 63 51 37 86 74 59 55 44 31 May 25, 2011 96 77 55 49 35 21 81 64 45 40 28 16 May 25, 2012 95 70 44 39 25 12 75 55 34 29 18 8 May 25, 2013 94 64 36 30 17 7 69 47 25 21 11 4 May 25, 2014 93 59 29 23 12 4 63 39 19 15 7 1 May 25, 2015 91 53 24 18 8 2 56 32 14 10 4 1 May 25, 2016 90 49 19 14 6 1 49 26 10 7 2 * May 25, 2017 88 44 15 11 4 1 42 21 7 5 1 * May 25, 2018 86 40 12 8 3 * 34 15 4 3 1 * May 25, 2019 83 36 10 7 2 * 25 11 3 2 * * May 25, 2020 81 32 8 5 1 * 16 6 1 1 * * May 25, 2021 78 29 6 4 1 * 7 3 1 * * * May 25, 2022 75 26 5 3 1 * 0 0 0 0 0 0 May 25, 2023 72 23 4 2 * * 0 0 0 0 0 0 May 25, 2024 69 20 3 2 * * 0 0 0 0 0 0 May 25, 2025 65 17 2 1 * * 0 0 0 0 0 0 May 25, 2026 61 15 2 1 * * 0 0 0 0 0 0 May 25, 2027 57 13 1 1 * * 0 0 0 0 0 0 May 25, 2028 53 11 1 * * * 0 0 0 0 0 0 May 25, 2029 48 9 1 * * * 0 0 0 0 0 0 May 25, 2030 43 8 1 * * * 0 0 0 0 0 0 May 25, 2031 38 6 * 0 0 0 0 0 0 May 25, 2032 32 5 * 0 0 0 0 0 0 May 25, 2033 26 4 * 0 0 0 0 0 0 May 25, 2034 20 3 * 0 0 0 0 0 0 May 25, 2035 13 2 * 0 0 0 0 0 0 May 25, 2036 6 1 * 0 0 0 0 0 0 May 25, 2037 0 0 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 20.03 10.42 5.76 5.10 3.83 2.92 8.43 6.25 4.42 4.06 3.25 2.57 34 Principal balance as percent of initial principal balance Class IIA-IO Class IIIA-1 Percentage of prepayment model Percentage of prepayment model Distribution day 0% 125% 300% 350% 500% 700% 0% 125% 300% 350% 500% 700% Initial 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% May 25, 2008 96 94 91 91 88 85 99 97 94 93 91 88 May 25, 2009 91 85 77 74 68 59 97 91 82 79 72 62 May 25, 2010 86 74 60 56 45 33 96 83 66 61 49 35 May 25, 2011 81 65 46 41 30 18 95 75 53 47 33 19 May 25, 2012 75 56 35 31 19 10 93 68 42 36 22 9 May 25, 2013 69 47 27 22 12 5 91 62 33 28 14 5 May 25, 2014 63 40 20 16 8 3 90 56 27 21 10 2 May 25, 2015 56 33 15 11 5 1 88 51 21 16 6 1 May 25, 2016 49 27 10 8 3 1 86 46 17 12 4 * May 25, 2017 42 21 7 5 2 * 84 41 14 10 3 * May 25, 2018 34 16 5 3 1 * 81 37 11 7 2 * May 25, 2019 25 11 3 2 1 * 79 33 9 6 1 * May 25, 2020 16 6 2 1 * * 76 30 7 4 1 * May 25, 2021 7 2 1 * * * 74 27 5 3 1 * May 25, 2022 0 0 0 0 0 0 71 24 4 2 * * May 25, 2023 0 0 0 0 0 0 68 21 3 2 * * May 25, 2024 0 0 0 0 0 0 65 18 3 1 * * May 25, 2025 0 0 0 0 0 0 61 16 2 1 * * May 25, 2026 0 0 0 0 0 0 58 14 2 1 * * May 25, 2027 0 0 0 0 0 0 54 12 1 1 * * May 25, 2028 0 0 0 0 0 0 50 10 1 * * * May 25, 2029 0 0 0 0 0 0 45 9 1 * * * May 25, 2030 0 0 0 0 0 0 41 7 1 * * * May 25, 2031 0 0 0 0 0 0 36 6 * May 25, 2032 0 0 0 0 0 0 31 5 * May 25, 2033 0 0 0 0 0 0 25 4 * May 25, 2034 0 0 0 0 0 0 19 3 * May 25, 2035 0 0 0 0 0 0 13 2 * May 25, 2036 0 0 0 0 0 0 6 1 * May 25, 2037 0 0 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 8.42 6.29 4.50 4.14 3.35 2.68 19.25 9.99 5.51 4.87 3.63 2.75 35 Principal balance as percent of initial principal balance Classes IIIA-IO Class A-PO Percentage of prepayment model Percentage of prepayment model Distribution day 0% 125% 300% 350% 500% 700% 0% 125% 300% 350% 500% 700% Initial 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% May 25, 2008 99 97 94 94 91 88 99 97 94 94 91 88 May 25, 2009 97 91 82 80 72 63 98 91 82 80 73 63 May 25, 2010 96 83 67 63 51 37 96 83 67 63 51 37 May 25, 2011 95 76 54 49 35 21 95 76 54 49 35 21 May 25, 2012 93 69 43 38 24 12 94 69 44 38 24 12 May 25, 2013 91 63 35 29 17 7 92 63 35 30 17 7 May 25, 2014 90 57 28 23 11 4 90 57 28 23 11 4 May 25, 2015 88 51 23 18 8 2 89 52 23 18 8 2 May 25, 2016 86 46 18 14 5 1 87 47 18 14 5 1 May 25, 2017 84 42 14 10 4 1 85 43 15 11 4 1 May 25, 2018 81 38 12 8 2 * 82 38 12 8 3 * May 25, 2019 79 34 9 6 2 * 80 34 9 6 2 * May 25, 2020 76 30 7 5 1 * 77 31 7 5 1 * May 25, 2021 74 27 6 4 1 * 74 27 6 4 1 * May 25, 2022 71 24 5 3 1 * 71 24 5 3 1 * May 25, 2023 68 21 4 2 * * 68 21 4 2 * * May 25, 2024 65 19 3 2 * * 64 19 3 2 * * May 25, 2025 61 16 2 1 * * 61 16 2 1 * * May 25, 2026 58 14 2 1 * * 57 14 2 1 * * May 25, 2027 54 12 1 1 * * 53 12 1 1 * * May 25, 2028 50 11 1 * * * 49 10 1 * * * May 25, 2029 45 9 1 * * * 45 9 1 * * * May 25, 2030 41 7 1 * * * 40 7 1 * * * May 25, 2031 36 6 * 35 6 * May 25, 2032 31 5 * 30 5 * May 25, 2033 25 4 * 24 3 * May 25, 2034 19 3 * 18 2 * May 25, 2035 13 2 * 12 1 * May 25, 2036 6 1 * 5 1 * May 25, 2037 0 0 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 19.25 10.10 5.65 5.02 3.78 2.90 19.23 10.14 5.68 5.04 3.80 2.91 36 Principal balance as percent of initial principal balance Classes B-1, B-2 and B-3 Percentage of prepayment model Distribution day 0% 125% 300% 350% 500% 700% Initial 100% 100% 100% 100% 100% 100% May 25, 2008 99 99 99 99 99 99 May 25, 2009 98 98 98 98 98 98 May 25, 2010 96 96 96 96 96 96 May 25, 2011 95 95 95 95 95 95 May 25, 2012 94 94 94 94 94 94 May 25, 2013 92 90 87 86 83 79 May 25, 2014 91 86 79 77 71 62 May 25, 2015 89 80 69 66 56 44 May 25, 2016 87 74 57 53 41 28 May 25, 2017 85 67 46 41 28 16 May 25, 2018 82 60 37 31 19 9 May 25, 2019 80 54 29 24 13 5 May 25, 2020 77 48 23 18 9 3 May 25, 2021 74 42 18 14 6 2 May 25, 2022 70 37 14 10 4 1 May 25, 2023 67 33 11 8 3 * May 25, 2024 64 29 9 6 2 * May 25, 2025 61 26 7 4 1 * May 25, 2026 57 22 5 3 1 * May 25, 2027 53 19 4 2 1 * May 25, 2028 49 16 3 2 * * May 25, 2029 45 14 2 1 * * May 25, 2030 40 12 2 1 * * May 25, 2031 35 9 1 1 * * May 25, 2032 30 7 1 * * * May 25, 2033 25 6 1 * * * May 25, 2034 19 4 * May 25, 2035 12 2 * May 25, 2036 6 1 * May 25, 2037 0 0 0 0 0 0 Weighted average life (years) 19.26 13.73 10.38 9.84 8.71 7.81 Yields on certain classes The following tables indicate sensitivity to various rates of prepayment on the mortgage loans of the pre-tax yields to maturity on a corporate bond equivalent basis of the classes shown below. In addition to the structuring assumptions described in “Weighted average lives and yields to maturity” above, we have assumed that the classes have the following purchase prices : Class Purchase price (as % of initial principal or notional balance)* IA-2 0.4375% IA-10 0.18 IA-IO 0.5301 IIA-IO 0.743599 IIIA-IO 1.1371 A-PO 65 B-2 96.825 B-3 90 * Plus accrued interest from May 25, 2007 for class IA-10, and from May 1, 2007 for class IA-2, the ratio-stripped IO classes, and classes B-2 and B-3. 37 You should note that the only prepayments that affect ·the class IA-2 and IA-10 certificates are prepayments on the hypothetical loans in its related target-rate strip, ·ratio-stripped PO class certificates are prepayments on the hypothetical loans in their related PO strips, ·ratio-stripped IO class certificates are prepayments on the hypothetical loans in their related IO strips, and ·the class B-2 and B-3 certificates are prepayments on the hypothetical loans in the target-rate strips. The pre-tax yields set forth in the following tables were calculated by ·determining the monthly discount rates that, when applied to the streams of cash flows assumed to be paid on the certificates, would make the discounted present value of the assumed stream of cash flows equal to the assumed purchase price on the closing date for each class, and ·converting the monthly rates to corporate bond equivalent rates. The calculation does not take into account the interest rates at which you might reinvest distributions received by you on the certificates. In the following tables, “**” indicates a pre-tax yield less than or equal to (100)%. Pre-tax yield to maturity of class IA-10 Level of LIBOR Percentage of prepayment model 0% 125% 350% 500% 700% 2.320% 7,835.004% 7,835.004% 7,717.493% 7,616.868% 7,481.376% 3.320 3,685.534 3,685.534 3,614.399 3,556.988 3,479.322 4.320 1,216.012 1,216.012 1,176.694 1,146.970 1,106.219 5.320 48.743 48.444 0.411 (28.669) (56.574) 6.320 * Pre-tax yields to maturity Class Percentage of prepayment model 0% 125% 350% 500% 700% IA-2 2,996.649% 2,982.691% 2,957.282% 2,940.132% 2,916.990% A-PO 2.343 4.843 9.959 13.102 16.926 IA-IO 27.463 21.156 9.461 1.417 (9.612) IIA-IO 23.126 17.300 6.462 (1.024) (11.331) IIIA-IO 22.951 16.550 4.651 (3.559) (14.850) In the following yield tables for classes B-2 and B-3, we assumed that ·scheduled interest and principal payments on the mortgage loans are received timely, except for mortgage loans on which defaults occur in accordance with the indicated percentages of SDA, ·defaults on the mortgage loans in each pool will at all times occur at the same rate, ·all defaulted loans are liquidated after exactly 12 months, ·there are realized losses of a percentage (referred to in the tables as the “loss severity” 38 percentage) of the principal balance at liquidation of the defaulted mortgage loans, ·all realized losses are covered by subordination, ·the class A prepayment percentages are reduced only when permitted as described under “Allocations and distributions—Prepayments and other unscheduled principal” above, and ·there are no reductions to interest allocations due to prepayment interest shortfalls. Pre-tax yield to maturity of class B-2 Percentage of prepayment model SDA percentage 20% loss severity 30% loss severity 125% 350% 500% 125% 350% 500% 50% 6.381% 6.447% 6.479% 6.386% 6.448% 6.479% 100% 6.388 6.448 6.480 6.055 6.449 6.480 150% 6.119 6.449 6.480 (1.632) 6.170 6.480 200% 2.326 6.455 6.481 (26.847) 0.071 5.585 Pre-tax yield to maturity of class B-3 Percentage of prepayment model SDA percentage 20% loss severity 30% loss severity 125% 350% 500% 125% 350% 500% 50% 7.279% 7.522% 7.638% 7.182% 7.525% 7.639% 100% 6.399 7.524 7.641 (16.289) 6.609 7.640 150% (15.910) 6.716 7.642 (32.498) (20.487) 2.219 200% (27.998) (1.546) 5.945 (42.919) (35.480) (26.865) The following table shows aggregate realized losses on the certificates under each of the scenarios in the preceding tables, expressed as a percentage of the initial principal balance: Aggregate realized losses Percentage of prepayment model SDA percentage 20% loss severity 30% loss severity 125% 350% 500% 125% 350% 500% 50% 0.291% 0.189% 0.147% 0.436% 0.284% 0.221% 100% 0.577 0.377 0.293 0.866 0.565 0.440 150% 0.859 0.562 0.438 1.289 0.843 0.657 200% 1.137 0.745 0.581 1.706 1.117 0.872 Investors should note that ·the loss severity percentage does not purport to be a historical description of loss severity experience or a prediction of the anticipated loss severity of any pool of mortgage loans, and 39 ·even if subsequently cured, delinquencies may affect the timing of distributions on the offered subordinated classes, because the entire amount of the delinquencies would be borne by the subordinated classes in reverse order of seniority before they would affect the senior classes. Static pool information Information regarding delinquencies, cumulative losses, prepayments and other features of pools of prime residential mortgage loans previously securitized by CitiMortgage (so-called static pool information) may be obtained, free of charge and without registration, by going to CitiMortgage’s website, www.citimortgage­mbs.com, clicking on “Reg AB,” selecting “CMSI” under “Shelf,” and clicking the “Go” button and then the Microsoft Excel™ spreadsheet icon under “2Q07.” (Ignore the request to supply a user name and password.) The second tab of the spreadsheet contains definitions of terms used in the spreadsheet column headings. If you do not have the Excel program, you can read or print this information with Excel Viewer, a free program that you can download from Microsoft’s website at www.micro­soft.­com. Static pool information on the website as of the close of each calendar quarter is posted on the website about the middle of the following month, that is, about the 15th of January, April, July and October. Investors are urged to access the updated information when it becomes available. Please note that static pool information about pools securitized before 2006 is not deemed to be a part of this prospectus or the registration statement for this prospectus. Non-affiliated originators Approximately the following percentages of mortgage loans (by principal balance) in the pools were originated by organizations not affiliated with CitiMortgage. These organizations originated the mortgage loans under guidelines that are substantially in accordance with CitiMortgage’s guidelines for its own originations. Pool I 44.89% Pool II 31.13% Pool III 22.21% Combined 43.55% None of these organizations originated as much as 10% of the mortgage loans in any pool, except that ·American Home Mortgage Corp., a subsidiary of American Home Mortgage Investment Corp., and its affiliated companies, headquartered in Melville, New York, originated approximately 11.13% of the mortgage loans in pool I and 10.72% of the mortgage loans in the combined pool, and ·SIRVA Mortgage, Inc., headquartered in Mayfield Heights, Ohio, originated approximately 13.40% of the mortgage loans in pool III. For purposes of this section, mortgage loans originated by ABN AMRO Mortgage Group before its March 1, 2007 acquisition by CitiMortgage are considered to have been originated by an organization not affiliated with CitiMortgage, and are included in the preceding table. Possible special servicer CitiMortgage has entered into a special servicing agreement with Credit-Based Asset Servicing and Securitization LLC (“C-BASS”) and Litton Loan Servicing LP (“Litton”). Under the agreement, if C-BASS holds 100% of the outstanding certificates of the then most subordinated class of certificates, C-BASS may designate Litton as the servicer of any mortgage loans that are more than 90 days delinquent and of any mortgaged property owned by the Trust. The special servicing agreement has been filed as exhibit 4.2 to the registration statement. Additional ERISA considerations The Department of Labor has granted the Underwriter, Citigroup Global Markets, an administrative exemption, Prohibited Transaction Exemption PTE 89-89, from some of ERISA’s prohibited transaction rules and some of the excise taxes imposed by the Internal Revenue Code for the initial purchase, the 40 holding and the subsequent resale by ERISA plans of certificates in pass-through trusts that meet the conditions and requirements of the Underwriter’s exemption. The Underwriter’s exemption should apply to the acquisition, holding, and resale of the offered certificates by an ERISA plan, provided that specified conditions are met, including ·the acquisition of offered certificates by an ERISA plan is on terms that are at least as favorable to the ERISA plan as they would be in an arm’s-length transaction with an unrelated party, ·at the time the ERISA plan acquired the offered certificates, S&P, Fitch, Moody’s or DBRS rated the certificates in one of the four highest generic rating categories, ·the sum of all payments made to the Underwriter in connection with the distribution of the offered certificates represents not more than reasonable compensation for underwriting those certificates, and ·the sum of all payments made to and retained by the servicer represents not more than reasonable compensation for the services provided to the Trust by the servicer and for reimbursement of the servicer’s reasonable expenses in providing those services. The Underwriter’s exemption does not apply to the acquisition and holding of offered certificates by ERISA plans sponsored by CMSI, the Underwriter, the Trustee or any of their affiliates. Moreover, the exemption provides relief from certain self-dealing/conflict of interest prohibited transactions only if, among other requirements ·an ERISA plan’s investment in each class of offered certificates does not exceed 25% of the outstanding amount of that class at the time it acquired that position, and ·immediately after it acquired that position, no more than 25% of the assets of an ERISA plan with respect to which the person who has discretionary authority or renders advice are invested in certificates representing an interest in a trust containing assets sold or serviced by the same person. A governmental plan as defined in section 3(32) of ERISA is not subject to ERISA or Internal Revenue Code section 4975. However, a governmental plan may be subject to similar federal, state or local laws. A fiduciary of a governmental plan should make its own determination as to the need for and the availability of any exemptive relief under such similar laws. Legal investment The class A and B-1 certificates will be “mortgage related securities” for purposes of the Secondary Mortgage Market Enhancement Act of 1984, (SMMEA), so long as they are rated in one of the two highest rating categories by at least one nationally recognized statistical rating organization. The class B-2 and B-3 certificates will not be “mortgage related securities” under SMMEA. Federal income tax consequences The assets of the Trust will consist of mortgage loans. For federal income tax purposes, an election will be made to treat the Trust as one or more REMICs. Each class of the offered certificates will be designated as a regular interest in a REMIC. The regular interests represented by the offered certificates will be treated as debt instruments for US federal income tax purposes. In addition, the beneficial interest of the class IA-11 certificates in the yield maintenance agreement will be treated as a grantor trust for US federal income tax purposes. It is anticipated that ·the class A-PO certificates will be issued with original issue discount (OID) equal to the excess of their initial principal balance over their issue price, ·the class IA-2, IA-10, IA-IO, IIA-IO and IIIA-IO certificates will be issued with OID equal to the excess of all distributions of interest expected to be received on those certificates over their respective issue prices (including accrued interest from May 25, 2007 for the class IA-10 certificates, and from May 1, 2007 for the other certificates), ·the class IA-12 and IA-13 certificates will be issued with OID equal to the excess of the sum of all expected distributions of principal and 41 interest (whether current or accrued) on these certificates over their issue price (including accrued interest from May 1, 2007), ·the class IA-1 and IA-7 certificates will be issued at a premium, ·the regular interest represented by the class IA-11 certificates and the class IA-4, IA-5, IA-8, IA-9, IA-14 through IA-16, IIA-1 and B-1 certificates, will be issued with de minimis OID, and ·the class IA-3, IA-6, IIIA-1, B-2 and B-3 certificates, will be issued with OID equal to the excess of their initial principal balances (plus four days of accrued interest) over their respective issue prices (including accrued interest from May 1, 2007). Yield maintenance payments Each purchaser of a yield protected certificate must allocate the certificate’s purchase price between the related REMIC regular interest and the right to receive yield maintenance payments, based on the relative fair market values of each property right. CMSI is required to allocate the issue price, and that allocation will be binding on a holder unless the holder explicitly discloses on its tax return that its allocation is different from CMSI’s allocation. CMSI intends to treat yield maintenance payments as includible in the income of the yield protected certificate holders based on IRS regulations relating to “notional principal contracts.” If this treatment of yield maintenance payments is respected, holders will be able to amortize any separate price deemed paid for the right to the payments under a level payment method, as if the price represented the present value of a series of equal payments made over the life of the yield maintenance arrangement (adjusted to take into account decreases in principal amount) discounted at a rate equal to the rate used to determine the price of the right to receive yield maintenance payments, or some other reasonable rate. Yield maintenance payments should be ordinary income to holders of yield protected certificates as such amounts accrue to the Trust, to the extent distributable to the holders of the certificates. The IRS could contend that the payments represent capital gain, but such treatment is unlikely, at least in the absence of further regulations. Any regulations requiring capital gain treatment would presumably apply only prospectively. Citigroup Global Markets will be treated as the beneficial owner of the yield maintenance agreement and of any yield maintenance payments in excess of those distributable to holders of the yield protected certificates. Under the notional principal contract regulations, upon the sale of a yield protected certificate, the amount of the sale price allocated to the seller’s right to receive yield maintenance payments would be considered a “termination payment,” and the seller would have gain or loss equal to the termination payment minus the unamortized portion of any amount the seller is deemed to have paid for the right to receive yield maintenance payments. Such gain or loss will generally be treated as capital gain or loss. Moreover, for a bank or thrift institution, Internal Revenue Code section 582(c) would likely not apply to treat such gain or loss as ordinary income. Holders of yield protected certificates will not have income or gain with respect to deposits into or distributions from the yield maintenance reserve fund in excess of amounts distributable to such holders. Holders of yield protected certificates will receive annual information returns with respect to their share of income and amortization of allocated purchase price with respect to the yield maintenance agreement (as if such holders were original holders) for the preceding calendar year. Holders of yield protected certificates should consult their own tax advisors regarding the allocation of the purchase price of their certificates, the appropriate method of amortizing the price of their right to receive yield maintenance payments, and the timing, character and source of income and deductions resulting from the ownership of these certificates. 42 Other The offered certificates (other than the portion of the basis of a yield protected certificate allocable to the right to receive yield maintenance payments) will be treated as ·“loans secured by an interest in real property which is residential real property” and “regular interests in a REMIC” for domestic building and loan associations, and ·“real estate assets” for real estate investment trusts. The offered certificates (other than any yield protected certificates) will be treated as “qualified mortgages” for another REMIC. Legal proceedings There are no legal proceedings that would be material to investors pending against CMSI, CitiMortgage, Citibank, the Trust, or to CMSI’s knowledge, the Trustee, nor does CMSI know of any such proceeding contemplated by any governmental authorities. Plan of distribution Subject to the terms and conditions of the underwriting agreement between Citigroup Global Markets, Citigroup and CMSI, Citigroup Global Markets, as Underwriter, will purchase the offered certificates (other than the ratio-stripped IO class certificates) from CMSI upon issuance. Citigroup Global Markets is an affiliate of CMSI. The Underwriter has committed to purchase all the offered certificates (other than the ratio-stripped IO class certificates) if any certificates are purchased. The Underwriter will distribute the offered certificates it purchases from time to time in negotiated transactions or otherwise at varying prices to be determined at the time of sale. Proceeds to CMSI from the offered certificates purchased by the Underwriter will be approximately 99.69539% of the aggregate initial principal balance of the senior classes purchased by the Underwriter, and 96.69688% of the aggregate initial principal balance of the offered subordinated classes, plus accrued interest on each group’s senior classes at the target rate for that group, and on the offered subordinated classes at approximately 5.9592%, and before deducting expenses of approximately $260,000 payable by CMSI. However, if the initial principal balance of the senior classes is less than the aggregate principal balance of the senior classes shown in “Summary—Series overview” above, the aggregate proceeds to CMSI (stated as a percentage of the initial principal balance of the senior classes) will be adjusted upwards by not more than 0.001%, and if the aggregate initial principal balance of the senior classes is greater than the aggregate principal balance of the senior classes shown in “Summary—Series overview” above, the aggregate proceeds to CMSI (stated as a percentage of the initial principal balance of the senior classes) will be adjusted downwards by not more than 0.001%. In connection with the purchase and sale of the offered certificates, the Underwriter may be deemed to have received compensation from CMSI in the form of underwriting discounts. Subject to the terms and conditions of the purchase agreement between Citigroup, CMSI and Citigroup Global Markets, Citigroup Global Markets will purchase the unoffered subordinated certificates upon issuance. Citigroup Global Markets has committed to purchase all of the unoffered subordinated certificates if any offered certificates are purchased. Citigroup Global Markets will offer the unoffered subordinated certificates through one or more negotiated transactions, as a private placement to a limited number of institutional investors. The closing of the sale of the unoffered subordinated certificates is a condition to the closing of the sale of the offered certificates to the Underwriter. The underwriting agreement provides that CMSI and Citigroup will indemnify the Underwriter against certain civil liabilities under the Securities Act of 1933 or contribute to payments the Underwriter may be required to make under that Act. In connection with this offering, the Underwriter may over-allot or effect transactions that stabilize or maintain the market price of the offered certificates at a level above that which might otherwise prevail in the 43 open market. Such stabilizing, if commenced, may be discontinued at any time. The ratio-stripped IO class certificates will be transferred by the Depositor to the Sponsor as partial consideration for the purchase of the mortgage loans. The Sponsor may sell these certificates or hold them in its portfolio. CMSI anticipates that certificates will be sold primarily to institutional investors. A purchaser of certificates, including a dealer, may be deemed to be an “underwriter” of those securities under the Securities Act of 1933 in making re-offers and sales by it of certificates. Certificate holders should consult their legal advisers as to the consequences of being deemed an “underwriter.” Underwriters and agents participating in the distribution of the certificates, and their affiliates, may engage in transactions with and perform services for Citigroup or its affiliates in the ordinary course of business. Legal opinions Legal opinions will be delivered for CMSI and Citigroup by Michael S. Zuckert, as General Counsel, Finance and Capital Markets of Citigroup, and for the Underwriter by Cadwalader, Wickersham & Taft LLP, New York, New York. Mr. Zuckert owns or has the right to acquire less than 0.01% of the outstanding common stock of Citigroup. Cadwalader, Wickersham & Taft LLP will deliver opinions on ERISA and federal income tax matters for CMSI. Additional SEC filings All documents subsequently filed with the SEC by CMSI pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, prior to the termination of the offering of the certificates, are incorporated by reference into this prospectus. 44 Appendix—Detailed description of the mortgage loans The following tables give additional information about the mortgage loans as of the cut-off date. The mortgage loans actually included in the Trust may differ from their description below, but the differences will not be material. Years of origination Pool I loans Pool II loans Pool III loans Combined Year originated Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance 2004 2 $873,128 0 $0 0 $0 2 $873,128 2005 2 941,395 1 709,364 0 0 3 1,650,759 2006 20 12,152,921 2 1,333,463 0 0 22 13,486,383 2007 893 507,372,965 53 30,561,817 23 13,658,843 969 551,593,625 Total 917 $521,340,409 56 $32,604,644 23 $13,658,843 996 $567,603,895 Types of dwellings Pool I loans Pool II loans Pool III loans Combined Types of dwellings Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Detached house 710 $406,940,358 47 $27,345,596 20 $11,869,450 777 $446,155,403 2 to 4 family 13 7,084,420 2 1,484,000 0 0 15 8,568,420 Townhouse 27 14,172,176 2 1,155,000 0 0 29 15,327,176 Condominium (one to four stories) 40 20,695,204 0 0 2 1,230,750 42 21,925,954 Condominium (over four stories) 30 18,804,497 2 1,225,000 0 0 32 20,029,497 Cooperative 97 53,643,754 3 1,395,048 1 558,643 101 55,597,445 Total 917 $521,340,409 56 $32,604,644 23 $13,658,843 996 $567,603,895 45 Number of units in dwellings Pool I loans Pool II loans Pool III loans Combined Type Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance 1-family 904 $514,255,989 54 $31,120,644 23 $13,658,843 981 $559,035,475 2-family 13 7,084,420 1 684,000 0 0 14 7,768,420 3-family 0 0 1 800,000 0 0 1 800,000 Total 917 $521,340,409 56 $32,604,644 23 $13,658,843 996 $567,603,895 Size of loans Pool I loans Pool II loans Pool III loans Combined Principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance $149,999 and under 34 $3,929,659 3 $251,017 0 $0 37 $4,180,676 $150,000 through $199,999 20 3,433,598 2 328,655 0 0 22 3,762,252 $200,000 through $249,999 11 2,382,904 2 464,528 0 0 13 2,847,432 $250,000 through $299,999 15 4,093,057 0 0 0 0 15 4,093,057 $300,000 through $349,999 9 2,972,735 0 0 0 0 9 2,972,735 $350,000 through $399,999 8 3,001,343 0 0 0 0 8 3,001,343 $400,000 through $449,999 85 36,960,712 4 1,754,535 1 423,500 90 39,138,747 $450,000 through $499,999 194 92,331,637 12 5,736,979 4 1,900,457 210 99,969,072 $500,000 through $549,999 136 71,152,049 7 3,659,573 4 2,110,482 147 76,922,104 $550,000 through $599,999 90 51,547,953 5 2,893,661 3 1,687,594 98 56,129,208 $600,000 through $649,999 76 47,263,179 3 1,820,643 4 2,480,962 83 51,564,784 $650,000 through $699,999 68 45,941,674 7 4,685,463 4 2,665,989 79 53,293,125 $700,000 through $749,999 33 23,698,819 2 1,431,763 2 1,444,801 37 26,575,383 $750,000 through $799,999 29 22,331,107 0 0 0 0 29 22,331,107 $800,000 through $849,999 19 15,753,082 2 1,614,011 0 0 21 17,367,094 $850,000 through $899,999 10 8,724,340 1 871,156 0 0 11 9,595,496 $900,000 through $949,999 16 14,790,205 0 0 1 945,058 17 15,735,263 $950,000 through $999,999 26 25,831,425 1 996,524 0 0 27 26,827,949 $1,000,000 and over 38 45,200,931 5 6,096,136 0 0 43 51,297,068 Total 917 $521,340,409 56 $32,604,644 23 $13,658,843 996 $567,603,895 46 Distribution by interest rates Pool I loans Pool II loans Pool III loans Combined Interest rate Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance 5.250% - 5.500% 2 $1,149,853 2 $1,522,399 0 $0 4 $2,672,253 5.501% - 6.000% 63 31,376,059 41 23,189,225 15 8,850,928 119 63,416,213 6.001% - 6.500% 756 443,663,983 12 7,858,020 8 4,807,915 776 456,329,915 6.501% - 7.000% 70 31,736,659 1 35,000 0 0 71 31,771,659 7.001% - 7.500% 19 8,883,787 0 0 0 0 19 8,883,787 7.501% - 7.875% 7 4,530,068 0 0 0 0 7 4,530,068 Total 917 $521,340,409 56 $32,604,644 23 $13,658,843 996 $567,603,895 Distribution by loan-to-value ratio at origination Pool I loans Pool II loans Pool III loans Combined Loan-to-value ratio Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance 65.000% and below 278 $164,700,748 30 $16,154,722 3 $2,114,411 311 $182,969,881 65.001% – 75.000% 207 126,741,221 17 11,422,189 8 4,547,716 232 142,711,126 75.001% – 80.000% 418 224,870,564 9 5,027,733 12 6,996,716 439 236,895,012 80.001% – 85.000% 5 1,444,172 0 0 0 0 5 1,444,172 85.001% – 90.000% 7 2,895,348 0 0 0 0 7 2,895,348 90.001% – 95.000% 2 688,356 0 0 0 0 2 688,356 Total 917 $521,340,409 56 $32,604,644 23 $13,658,843 996 $567,603,895 47 Geographic distribution Pool I loans Pool II loans Pool III loans Combined State Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Alabama 5 $2,761,500 0 $0 0 $0 5 $2,761,500 Arizona 30 16,108,096 1 506,558 1 945,058 32 17,559,712 Arkansas 1 107,600 1 508,000 0 0 2 615,600 California 227 136,079,719 6 3,848,563 9 5,666,468 242 145,594,747 Colorado 14 5,865,276 1 611,843 0 0 15 6,477,119 Connecticut 29 17,934,399 0 0 0 0 29 17,934,399 Delaware 2 1,083,818 1 441,500 0 0 3 1,525,318 District of Columbia 8 4,899,002 1 575,000 0 0 9 5,474,002 Florida 30 18,986,005 3 1,750,863 1 507,482 34 21,244,350 Georgia 8 3,776,155 1 814,011 0 0 9 4,590,167 Hawaii 2 1,163,866 0 0 0 0 2 1,163,866 Idaho 1 232,000 0 0 0 0 1 232,000 Illinois 32 19,195,454 5 2,766,455 3 1,813,000 40 23,774,909 Indiana 5 1,813,307 1 571,119 0 0 6 2,384,426 Iowa 1 662,885 0 0 0 0 1 662,885 Kansas 1 952,810 0 0 0 0 1 952,810 Kentucky 2 607,000 0 0 0 0 2 607,000 Louisiana 1 545,500 0 0 0 0 1 545,500 Maine 1 464,879 0 0 0 0 1 464,879 Maryland 27 13,762,970 2 820,488 1 520,000 30 15,103,458 Massachusetts 64 36,276,106 1 173,655 3 1,350,587 68 37,800,348 Michigan 7 3,958,895 2 744,364 0 0 9 4,703,259 Minnesota 13 7,696,514 0 0 0 0 13 7,696,514 Mississippi 1 649,383 0 0 0 0 1 649,383 Missouri 9 5,483,764 2 1,042,240 0 0 11 6,526,004 Montana 5 1,147,634 0 0 0 0 5 1,147,634 Nebraska 2 735,456 0 0 0 0 2 735,456 Nevada 16 8,928,279 0 0 0 0 16 8,928,279 New Hampshire 2 1,056,453 0 0 0 0 2 1,056,453 New Jersey 43 24,854,970 1 472,787 2 1,236,610 46 26,564,367 New Mexico 5 2,431,224 0 0 0 0 5 2,431,224 New York 195 116,118,248 14 9,568,554 1 558,643 210 126,245,446 48 Pool I loans Pool II loans Pool III loans Combined State Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance North Carolina 5 2,806,125 1 479,012 0 0 6 3,285,137 Ohio 11 6,734,711 1 1,096,136 0 0 12 7,830,847 Oregon 13 5,839,938 1 693,000 0 0 14 6,532,938 Pennsylvania 9 4,110,928 2 1,267,634 0 0 11 5,378,562 Puerto Rico 4 1,926,607 1 542,500 0 0 5 2,469,107 Rhode Island 3 2,916,144 0 0 0 0 3 2,916,144 South Carolina 5 2,044,139 0 0 0 0 5 2,044,139 Tennessee 1 473,200 0 0 2 1,060,995 3 1,534,195 Texas 22 11,820,764 5 2,335,162 0 0 27 14,155,926 Utah 9 4,364,268 1 535,200 0 0 10 4,899,468 Vermont 1 103,820 0 0 0 0 1 103,820 Virginia 31 15,252,122 1 440,000 0 0 32 15,692,122 Washington 11 5,364,035 0 0 0 0 11 5,364,035 Wisconsin 3 1,244,441 0 0 0 0 3 1,244,441 Total 917 $521,340,409 56 $32,604,644 23 $13,658,843 996 $567,603,895 49 Distribution by FICO scores and loan-to-value ratios at origination FICO score Pool I loan-to-value ratio 65.000% and below 65.001% – 75.000% 75.001% – 80.000% 80.001% – 85.000% 85.001% – 90.000% 90.001% – 95.000% All Pool I loans Less than 620 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 620 - 649 0.55 0.71 1.34 0.00 0.00 0.00 2.59 650 - 699 3.24 5.16 9.14 0.16 0.27 0.00 17.97 700 - 749 11.07 7.59 12.41 0.00 0.11 0.00 31.18 750 - 799 14.67 10.13 18.65 0.12 0.17 0.13 43.88 800 and above 2.06 0.72 1.59 0.00 0.00 0.00 4.37 Total 31.59% 24.31% 43.13% 0.28% 0.56% 0.13% 100.00% FICO score Pool II loan-to-value ratio 65.000% and below 65.001% – 75.000% 75.001% – 80.000% 80.001% – 85.000% 85.001% – 90.000% 90.001% – 95.000% All Pool II loans Less than 620 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 620 - 649 0.00 1.38 0.00 0.00 0.00 0.00 1.38 650 - 699 8.82 10.71 0.00 0.00 0.00 0.00 19.54 700 - 749 15.46 4.09 3.59 0.00 0.00 0.00 23.14 750 - 799 22.22 15.48 10.48 0.00 0.00 0.00 48.18 800 and above 3.05 3.36 1.35 0.00 0.00 0.00 7.76 Total 49.55% 35.03% 15.42% 0.00% 0.00% 0.00% 100.00% FICO score Pool III loan-to-value ratio 65.000% and below 65.001% – 75.000% 75.001% – 80.000% 80.001% – 85.000% 85.001% – 90.000% 90.001% – 95.000% All Pool III loans Less than 620 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 620 - 649 0.00 0.00 0.00 0.00 0.00 0.00 0.00 650 - 699 0.00 0.00 7.89 0.00 0.00 0.00 7.89 700 - 749 0.00 0.00 16.96 0.00 0.00 0.00 16.96 750 - 799 15.48 25.14 26.38 0.00 0.00 0.00 66.99 800 and above 0.00 8.16 0.00 0.00 0.00 0.00 8.16 Total 15.48% 33.30% 51.22% 0.00% 0.00% 0.00% 100.00% Percentages shown are of scheduled principal balances of mortgage loans in the referenced pools as of the cut-off date. In calculating the values in the preceding tables, if no FICO score is available for a mortgage loan, the loan is assigned a FICO score of zero. FICO credit scores are used by many mortgage lenders to help assess a borrower's credit-worthiness. The scores are based on computer models developed by third parties that evaluate information from credit reporting bureaus regarding historical patterns of consumer credit behavior in relation to default experience for similar types of borrower profiles. CMSI generally obtains several FICO scores for an individual. For purposes of credit scoring, CMSI selects one of the scores for an individual or multiple borrowers by a proprietary algorithm, which score is the one used to generate the preceding tables. The score so selected may not be the lowest FICO score for the borrowers obligated on a mortgage loan. Examination of FICO scores is only one aspect of CMSI’s loan underwriting procedures, which are described in “Mortgage loan underwriting” in the core prospectus. 50 CORE PROSPECTUS Summary On the closing date, the Sponsor, CitiMortgage, Inc., will set up a common law Trust under New York law as the Issuing Entity. The name of the Trust/Issuing Entity is stated on the cover page of this prospectus, and the
